Exhibit 10.1
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 
MARTIN FLEISHER, AS TRUSTEE OF THE MICHAEL MOSS IRREVOCABLE LIFE INSURANCE TRUST
II and JONATHAN BERCK, AS TRUSTEE OF THE JOHN L. LOEB, JR. INSURANCE TRUST, on
behalf of themselves and all others similarly situated,
 
Plaintiff,
 
vs.
 
PHOENIX LIFE INSURANCE COMPANY,
 
Defendant.
 
)
) ECF Case
)
)           
) Case No. 11-CV-8405(CM)
)
)
)
)
)
)
)
)
)



 
SPRR LLC, on behalf of itself and all others
similarly situated,
 
Plaintiff,
 
vs.
 
PHL VARIABLE INSURANCE COMPANY,
 
Defendant.
 
)
) ECF Case
)
)           
) Case No. 14-CV-8714(CM)
)
)
)
)
)
)





 
 

--------------------------------------------------------------------------------

 
 
STIPULATION OF SETTLEMENT
 

      Page         I. INTRODUCTION   1             A. The Actions and Underlying
Allegations   1             B. The Background of the Settlement   1         II.
DEFINITIONS AND CONSTRUCTION   2         III. SETTLEMENT RELIEF   4         IV.
NOTICE TO THE CLASS AND COMMUNICATIONS WITH CLASS MEMBERS   5           A.
Overview – Class Notice Package   5             B. Class Notice   6            
C. Address Verification; Re-mailing   6             D. Notice Under the Class
Action Fairness Act   7             E. Settlement Administrator   7            
F. Communication With Class Members, Claimants, And Policyholders   7         V.
REQUESTS FOR EXCLUSION   7         VI. OBJECTIONS TO THE SETTLEMENT   8        
VII. RELEASE AND WAIVER   9         VIII. ATTORNEYS’ FEES AND EXPENSES AND CLASS
REPRESENTATIVE AWARDS   10         IX. PRELIMINARY AND FINAL APPROVAL AND ORDER
OF DISMISSAL   11         X. MODIFICATION OR TERMINATION OF THIS AGREEMENT   11
        XI. GENERAL MATTERS AND RESERVATIONS   12

 
Exhibits to Stipulation of Settlement:
 
Exhibit A:                     Form of Class Notice
Exhibit B:                      Form of Order Granting Preliminary Approval of
the Settlement
Exhibit C:                      Form of CAFA Notices
 
 
 

--------------------------------------------------------------------------------

 
 
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court and
pursuant to Rule 23 of the Federal Rules of Civil Procedure, by, between, and
among Plaintiffs MARTIN FLEISHER, AS TRUSTEE OF THE MICHAEL MOSS IRREVOCABLE
LIFE INSURANCE TRUST II, JONATHAN BERCK, AS TRUSTEE OF THE JOHN L. LOEB, JR.
INSURANCE TRUST, and SPRR LLC and Defendants PHOENIX LIFE INSURANCE COMPANY and
PHL VARIABLE INSURANCE COMPANY, through their respective duly-authorized
counsel, that the proceedings in the United States District Court for the
Southern District of New York captioned Martin Fleisher, as Trustee of the
Michael Moss Irrevocable Life Insurance Trust II, et al. v. Phoenix Life
Insurance Company, Case No. 11-CV-8405(CM), SPRR LLC, on behalf of itself and
all others similarly situated v. PHL Variable Insurance Company, Case No.
14-CV-8714(CM), and all putative class actions therein, and the matters raised
by and related to the Actions, are settled, compromised, and will be dismissed
with prejudice, subject to the terms and conditions set forth in this
Stipulation of Settlement and the Exhibits attached hereto, including the
Release set forth herein.
 
I. INTRODUCTION
 
A.  
The Actions and Underlying Allegations

 
1. Certain capitalized terms in Section I have the meanings set forth in
Section II of this Agreement.
 
2. The Actions that are the subject of this Settlement involve the following two
putative and/or certified class action lawsuits:
 
a.  
Martin Fleisher, as Trustee of the Michael Moss Irrevocable Life Insurance Trust
II, et al. v. Phoenix Life Insurance Company, Case No. 11-CV-8405(CM), filed
November 18, 2011 (“Fleisher Action”); and

 
b.  
SPRR LLC, on behalf of itself and all others similarly situated v. PHL Variable
Insurance Company, Case No. 14-CV-8714(CM), filed October 31, 2014 (“SPRR
Action”).

 
3. The class action complaints in the Actions alleged, in part, that Defendants’
decision to raise cost of insurance rates on certain policies beginning in April
2010 and on other policies beginning in November 2011 was unlawful and in
violation of the terms of the Policies.  These complaints further alleged that
Defendants’ rate increases did not apply uniformly to a class of insureds,
discriminated unfairly between insureds of the same class, and were designed to
recoup past losses.  The complaint in the Fleisher Action is ECF Doc. 1; the
complaint in the SPRR Action is ECF Doc. 1.
 
B.  
The Background of the Settlement

 
4. The Agreement was reached as a result of extensive litigation and arms-length
negotiations between Plaintiffs’ Counsel and Defendants’ Counsel with the
assistance of mediator Professor Eric D. Green, with Resolutions, LLC.
5. Prior to agreeing to settle the Actions, Class Plaintiffs, through
Plaintiffs’ Counsel and their experts, conducted a thorough investigation of the
claims, defenses, and underlying events and transactions that are the subject of
the Action.  This investigation and Class Counsel’s efforts included, among
other things: (i) review and analysis of the evidence and applicable law,
including the review and analysis of more than a million pages of documents
produced by Defendants and third parties; (ii) consultation with multiple
experts retained by Class Counsel; (iii) taking and defending numerous
depositions of fact and expert witnesses; and (iv) engaging in extensive motion
practice, including motions to dismiss, compel, class certification, summary
judgment, motions in limine, and the preparation of exhibit lists, jury
instructions, and related pretrial conference filings.
 
6. Plaintiffs’ Counsel has evaluated the relevant law and facts to assess the
merits of Plaintiffs’ claims and the likelihood of success at trial.  Named
Plaintiffs and Plaintiffs’ Counsel believe that the claims asserted in the
Actions have merit and that the evidence developed to date supports the claims
asserted.  However, based upon their extensive discovery, investigation, and
evaluation of the facts and the law concerning the matters alleged in and
relating to the Actions, the Named Plaintiffs and Plaintiffs’ Counsel have
agreed to settle the Actions pursuant to the provisions of this Agreement, after
considering, among other things:  (a) the fairness, reasonableness, and adequacy
of this Agreement; (b) the substantial risks and uncertainties of protracted
litigation and trial and appeals, especially in complex actions such as this, as
well as the difficulties, delays, and risks of adverse results inherent in such
litigation; (c) the needs and interests of the Class Members; and (d) the
desirability of consummating this Agreement promptly, in order to provide
effective relief to the Class Members.
 
7. The Named Plaintiffs and Plaintiffs’ Counsel agree that this Agreement is
fair, reasonable, and adequate because it confers exceptional benefits to the
Class Members, is in the best interests of the Class Members, and fairly
resolves the claims alleged in the Actions.
 
8. Defendants deny any and all allegations of wrongdoing and do not admit or
concede any actual or potential fault, wrongdoing, liability, or damage of any
kind to Named Plaintiffs and the putative settlement class in connection with
any facts or claims that have been or could have been alleged against them in
the Actions.  Defendants deny that they acted improperly or wrongfully in any
way, believe that the Actions have no merit and contend that Named Plaintiffs’
claims are improper as a matter of law.  Defendants further contend that their
decisions to implement the cost of insurance increases were, at all times, in
accordance with the Policies’ terms and accepted actuarial standards.  Although
Defendants disputed the Court’s partial certification of a litigation class in
the Fleisher Action, Defendants do believe, in light of Amchem Products, Inc. v.
Windsor, 521 U.S. 591, 619–21 (1997), that such considerations do not apply to
certification of settlement classes, and that acceptable procedural safeguards
have been incorporated into this Settlement.
 
9. Defendants have agreed to class action treatment of the claims alleged or
potentially asserted solely for the purpose of effecting the compromise and
settlement of those claims on a class basis as set forth in the
Agreement.  Defendants consider it desirable for these Actions to be settled and
dismissed because this Settlement will:  (i) provide substantial benefits to the
Class Members; (ii) finally put Plaintiffs’ claims and the underlying matters to
rest; and (iii) avoid the substantial expense, burdens, risks, and uncertainties
associated with the continued litigation of the Actions.
 
 
1

--------------------------------------------------------------------------------

 
II. DEFINITIONS AND CONSTRUCTION
 
For the purposes of this Agreement:
 
10. “2010 Adjustment” means the adjustment to COI rates, including the use of
the Funding Ratio, on certain PAUL Series 2(c) and Series 3 policies, insured’s
issue age 68 and over, face amount of $1 million and over, beginning on or about
April 1, 2010.  For the purposes of clarity, the 2010 Adjustment includes the
adjustment to COI rates for Policies issued in New York originally included in
the 2010 Adjustment, including those that began receiving different COI rates on
or about January 1, 2012 due to a revised methodology for applying the COI rate
adjustment for the Policies.
 
11. “2011 Adjustment” means the adjustment to COI rates on certain PAUL Series
3(a) policies, insured’s issue age 68 and over, face amount of $1 million and
over, and certain PAUL Series 3(b) and Series 3(c) policies, insured’s issue age
65 and over, face amount of $1 million and over, beginning on or about November
1, 2011.
 
12. “Actions” mean the Fleisher Action and the SPRR Action, as defined in
Paragraph 2.
 
13. “Agreement” means this Stipulation of Settlement, including the Exhibits
attached hereto.
 
14. “Class” or “Settlement Class” means the Owners of PAUL Policies for which
Phoenix sent notice that the Policy was subject to the 2010 Adjustment or 2011
Adjustment (the “Class Policies”). For the purposes of clarity, included in the
Class Policies are Policies that are eligible to receive a higher COI rate under
the 2010 Adjustment but have instead received their original COI rates due to
the operation of the Funding Ratio. Excluded from the Class and Settlement Class
are:
 
a.  
any officers, directors, or employees of any Defendant; the affiliates, legal
representatives, attorneys, successors, or assigns of any Defendant; Class
Counsel and their employees; and any judge, justice, or judicial official
presiding over the Actions and the staff and immediate family of any such judge,
justice, or judicial official.

 
b.  
Owners of the following “Excluded Policies”:

 
i.  
PAUL Policies that received a decrease in their COI rates or whose COI rates
were unchanged as part of the 2011 Adjustment.

 
ii.  
confidentially identified Policies for which Phoenix covenants, represents, and
warrants that a prior settlement bars claims.

 
iii.  
the following Policies subject to separate, ongoing legal proceedings:

 
1.  
Policy No. 97523475, PHL Variable Insurance Co. v. Hudson Valley EPL, LLC, Case
No. 13-1562; The United States District Court for the District of Delaware.

 
2.  
Policy No. 97529342, PHL Variable Insurance Company v. Charter Oak Trust et al;
HHD-CV10-6010842-S; The Superior Court of Hartford, Connecticut; County of
Hartford.

 
iv.  
Subject to the provision of Paragraph 58 below, Owners of the Excluded Policies
identified in Paragraph 14.b(ii)-(iii) will be sent the Class Notice Package.

 
c.  
To the extent an Owner owns both Class Policy(ies) and Excluded Policy(ies), the
Owner is included in the Class with respect to the Class Policy(ies) but not
with respect to any Excluded Policy(ies).

 
15. “Class Member” or “Settlement Class Members” means all persons and entities
included in the definition of Settlement Class, excluding however, all such
persons and entities that submit a timely and valid written request to be
excluded from the Settlement Class in accordance with Section V.
 
16. “Class Notice” means the notice concerning the proposed Settlement sent to
the Class as a part of the Class Notice Package, as described in Section IV.
 
17. “Class Notice Package” means the package of documents concerning the
proposed Settlement sent to the Class, as described in Section IV.
 
18. “Confidential Information” means material designated as “Confidential
Material” in accordance with the terms of the Consolidated/Second Amended
Stipulated Protective Order Governing the Production and Exchange of
Confidential Information entered in the Actions on June 5, 2013.
 
 
2

--------------------------------------------------------------------------------

 
19. “COI” means cost of insurance.
 
20. “Court” means the United States District Court for the Southern District of
New York, the Court before which the Actions are pending.
 
21. “Day” or “day” means a calendar day; provided however, that the computation
of time periods under this Agreement shall be made in accordance with
Paragraph 124.
 
22. “Defendants” mean Phoenix Life Insurance Company and PHL Variable Insurance
Company, and their respective predecessor and successor entities.
 
23. “Escrow Account” or “Settlement Fund Escrow Account” means the separate
escrow account designated and controlled by Class Counsel at one or more
national banking institutions into which the Settlement Fund will be deposited
for the benefit of the Class pursuant to the Agreement.
 
24. “Escrow Agent” means the national banking institution or institutions
designated by Class Counsel.
 
25. “Execution Date” means the date on which this Agreement is fully executed
and delivered by the Parties.
 
26. “Fairness Hearing” means the hearing held by the Court on any motion(s) for
final approval of the proposed Settlement after the entry of the Preliminary
Approval Order and after the Notice Date for the purposes of: (a) entering the
Final Order and Judgment and dismissing the Actions with prejudice; (b)
determining whether the Settlement should be approved as fair, reasonable,
adequate and in the best interests of the Settlement Class Members; (c) to rule
upon an application by Class Counsel for attorneys’ fees and reimbursement of
expenses and reasonable service award payments for the Named Plaintiffs; and (d)
to rule on any other matters raised or considered.
 
27. “Fees and Costs Reimbursement” has the meaning set forth in Section VIII.
 
28. “Final Approval Date” means the date on which the Court enters its Final
Order and Judgment approving this Settlement.
 
29. “Final Order and Judgment” means the Court’s order fully and finally
approving the Settlement, entering final judgment, and dismissing the Actions
with prejudice, as contemplated in Section IX.
 
30. “Final Settlement Date” means the date on which the Final Order and Judgment
becomes final.  For purposes of this Agreement:
 
a.  
if no appeal is taken from the Final Order and Judgment, “Final Settlement Date”
means the date on which the time to appeal therefrom has expired; or

 
b.  
if an appeal has been taken from the Final Order and Judgment, “Final Settlement
Date” means the date on which all appeals therefrom, including petitions for
rehearing or reargument, petitions for rehearing en banc, and petitions for
certiorari or any other form of review, have been fully disposed of in a manner
that affirms the Final Order and Judgment.

 
31. “Funding Ratio” means the methodology by which the COI rates are calculated
under the 2010 Adjustment. Specifically, if a Policy’s ratio of account value to
face amount at the time of the monthly COI calculation is at or above the target
threshold, then COI rates are discounted back to the original rate. If the
account value to face amount ratio is below the target threshold, then a
pro-rata proportion of the COI rate increase applies up to 100% of the COI rate
increase.
 
32. “Mediator” means Professor Eric D. Green, with Resolutions, LLC.
 
33. “Named Plaintiffs” or “Plaintiffs” means Martin Fleisher, as Trustee of the
Michael Moss Irrevocable Life Insurance Trust II, Jonathan Berck, as Trustee of
the John L. Loeb, Jr. Insurance Trust, and SPRR LLC, as representatives of the
putative class, and their heirs, assigns, and successors-in-interest.
 
34. “Notice Date” means the date on which the Class Notice is mailed.
 
35. “Owner” means a Policy’s owner, whether person or entity, as recorded on
Defendants’ books as of April 30, 2015.  For Policies that have lapsed,
surrendered, matured, or otherwise terminated, Owner means a Policy’s owner as
recorded on Defendants’ books as of the date the Policy lapsed, surrendered,
matured, or otherwise terminated.
 
36. “PAUL” means universal life insurance policies and certificates marketed as
Phoenix Accumulator Universal Life.
 
37. “Parties” means, collectively, Plaintiffs and Defendants.
 
38. “Parties’ Counsel” means, collectively, Plaintiffs’ Counsel and Defendants’
Counsel.
 
 
3

--------------------------------------------------------------------------------

 
39. “Plaintiffs’ Counsel” or “Class Counsel” means the attorneys appointed by
the Court on July 12, 2013, to serve as Lead Counsel for the Plaintiffs in the
Fleisher Action.
 
40. “Policy” or “Policies” means a Series 2(c), 3, 3(a), 3(b) or 3(c) PAUL
policy or certificate issued by Phoenix Life Insurance Company or PHL Variable
Insurance Company, and all applications, schedules, riders, and other forms
specifically made a part of the policy or certificate contract at the time of
its issue, plus all riders and amendments issued thereafter.
 
41. “Preliminary Approval Date” means the date on which the Court enters the
order granting preliminary approval of the proposed Settlement and directing
that Notice be sent to the Settlement Class, as contemplated in Sections IV
and IX.
 
42. “Released Claims” has the meaning set forth in Section VII.
 
43. “Releasees” means, individually and collectively, the Defendants and the
Defendants’ respective past, present, and future parent companies, direct and
indirect subsidiaries, affiliates, predecessors, joint ventures of Defendants,
successors and assigns, together with each of the Defendants’ respective past,
present, and future officers, directors, shareholders, employees,
representatives, insurers, attorneys, and agents (including but not limited to,
those acting on behalf of Defendants and within the scope of their agency),
including but not limited to, all of such Releasee’s heirs, administrators,
executors, insurers, predecessors, successors and assigns, or any of them, and
including any person or entity acting on behalf or at the direction of any of
them.
 
44. “Releasors” means the Named Plaintiffs and Settlement Class Members, on
behalf of themselves, their heirs, assigns, executors, beneficiaries,
administrators, predecessors, and successors, and any other person or entity
purporting to claim on their behalf.
 
45. “Settlement” means the settlement set forth in this Agreement.
 
46. “Settlement Administrator” means the qualified third party settlement
administrator described in Section IV.E.
 
47. “Settlement Fund” means the fund established for the benefit of the
Settlement Class totaling up to $42,500,000, as such total sum is reduced
proportionally for any exclusions, as described in Paragraph 73, from which
payments to eligible Class Members shall be made.
 
48. “Settlement Relief” means all relief available to Settlement Class Members
under this Agreement.
 
49. The terms “he or she” and “his or her” include “it” or “its,” where
applicable.  Defined terms expressed in the singular also include the plural
form of such term, and vice versa, where applicable.
 
50. All references herein to Sections, paragraphs, and exhibits refer to
Sections, paragraphs, and exhibits of and to this Agreement, unless otherwise
expressly stated in the reference.
 
III. SETTLEMENT RELIEF
 
51. Pursuant to and in accordance with this Agreement, Defendants will make
available to Settlement Class Members the following Settlement Relief:
 
a.  
Cash Payment:  Defendants will establish a Settlement Fund for the benefit of
the Settlement Class totaling up to $42,500,000, as such total sum is reduced
proportionally for any exclusions, as described in Paragraph 73.  Through the
administration of the Settlement, there will be no reversion of the Settlement
Fund to Defendants, subject to provisions set forth in Paragraphs 52 and 91.

 
b.  
COI Rate Increase Freeze: Through and including December 31, 2020, Defendants
agree to not increase the COI rate schedules implemented through the 2010
Adjustment and 2011 Adjustment, so as not to impose additional COI rate
increases on the Class Policies Owned by the Class Members. Through and
including December 31, 2020, Defendants may maintain use of a Funding Ratio and
agree to not increase the Funding Ratio threshold implemented through the 2010
Adjustment on the Class Policies owned by the Class Members.

 
c.  
Non-monetary relief, policy validity, and covenant not to sue or
rescind:  Defendants shall forever be barred from and shall not seek to void,
rescind, cancel, have declared void, or seek to deny coverage under or deny a
death claim submitted under the participating Settlement Class Members’ Class
Policies or otherwise contest the validity of any participating Settlement Class
Members’ Class Policies based on: (1) an alleged lack of valid insurable
interest under any applicable law or equitable principles; or (2) any
misrepresentation allegedly made on or related to the application for, or
otherwise made in applying for the Settlement Class Members’ Class
Policies.  The covenant not to sue set forth in this paragraph is solely
prospective, and does not apply to any actions taken by Defendants in the
past.  With the exception of the foregoing, nothing contained in this Agreement
shall otherwise restrict Phoenix from:

 
i.  
following its normal procedures and any applicable legal requirements regarding
claims processing, including but not limited to: confirming the death of the
insured; determining the proper beneficiary to whom payment should be made in
accordance with applicable laws, the terms of the policy and policy specific
documents filed with Phoenix; and investigating and responding to competing
claims for death benefits;

 
 
4

--------------------------------------------------------------------------------

 
ii.  
enforcing contract terms and applicable laws with respect to misstatements
regarding the age or gender of the insured;

 
iii.  
complying with any court order, law or regulatory requirements, including but
not limited to, compliance with regulations relating to the Office of Foreign
Asset Control, Financial Industry Regulatory Authority and Financial Crimes
Enforcement Network; or

 
iv.  
taking action with respect to any alleged misrepresentations made in connection
with an application to reinstate a Class Policy that (a) was made within 2 years
prior to the date of this Settlement or (b) is made on or after the date of this
Settlement.

 
If Defendants breach this covenant, they shall also be liable for reasonable
attorneys’ fees and costs in connection with any such attempted rescission,
cancellation, claim or suit.
 
52. To effectuate settlement, Defendants will create an interest-bearing
Settlement Fund Escrow Account, which shall be (a) established with a financial
institution or institutions designated by Plaintiffs’ Counsel, subject to the
approval of Defendants, such approval not to be unreasonably withheld, and
(b) maintained by the Escrow Agent in accordance with the terms and conditions
of an escrow agreement as agreed to by Plaintiffs’ Counsel and Defendants’
Counsel. Within seven (7) calendar days of the Preliminary Approval Date,
Defendants shall fund $5 million into the Settlement Fund Escrow Account.  The
remainder of the Settlement Fund as proportionately reduced for any exclusions,
as described in Paragraph 73, shall be paid into the Settlement Fund Escrow
Account within seven (7) calendar days of the Final Approval Date or of the last
day for opting-out, whichever comes later.  The Court’s entry of the Preliminary
Approval Order is a condition precedent to Defendants’ establishment of the
Settlement Fund.  As of the time that the Settlement Fund is deposited into the
Settlement Fund Escrow Account, Defendants shall no longer have any right, title
or interest in the sums held in the Settlement Fund Escrow Account except if the
Court declines to enter a Final Order and Judgment approving the settlement or
the District Court’s approval is reversed on appeal, in which case the funds in
the Settlement Fund Escrow Account will revert to Defendants, notwithstanding
the non-reversionary provision described in Paragraph 51.a.  With the exception
of any counsel fees and costs approved by the Court, the Settlement Funds will
remain in the Settlement Fund Escrow Account until the Final Settlement Date,
including the expiration of any applicable appellate deadlines or proceedings.
 
53. Class Counsel shall have full discretion over the allocation of the
Settlement Fund to the Settlement Class, including the formula and manner that
will be used to pay claims to the Settlement Class Members, subject to Court
approval.  Any disputes with respect to allocation shall be separate and
severable from this Agreement.  Class Counsel may enlist the services of the
Mediator, the Settlement Administrator, or others to assist with development of
a plan of allocation of the Settlement Fund.
 
54. The Settlement Fund shall remain in the Settlement Fund Escrow Account prior
to the date upon which an Order for Final Approval is issued by the Court.  All
funds held in the Settlement Fund Escrow Account and all earnings thereon, shall
be deemed to be in custodia legis of the Court and shall remain subject to the
jurisdiction of the Court until such time as the funds shall have been disbursed
or returned, pursuant to the terms of this Agreement, or further order of the
Court.  The Escrow Agent shall invest funds in the Settlement Fund Escrow
Account in instruments backed by the full faith and credit of the United States
Government (or a mutual fund invested solely in such instruments), or deposit
some or all of the funds in non-interest-bearing transaction accounts that are
fully insured by the Federal Deposit Insurance Corporation (“FDIC”) in amounts
that are up to the limit of FDIC insurance.  Defendants and Defendants’ Counsel
shall have no responsibility for, interest in, or liability whatsoever with
respect to investment decisions executed by the Escrow Agent.  All risks related
to the investment of the Settlement Fund shall be borne solely by the Settlement
Fund.
 
55. After the Settlement Fund has been paid into the Settlement Fund Escrow
Account, the parties hereto agree that the Settlement Fund is intended to be a
Qualified Settlement Fund within the meaning of Treasury Regulation § 1.468B-1
and shall be treated as a Qualified Settlement Fund from the earliest date
possible, and agree to any relation-back election required to treat the
Settlement Fund Escrow Account as a Qualified Settlement Fund from the earliest
date possible.  Defendants’ Counsel agree to provide promptly to the Escrow
Agents the statement described in Treasury Regulation § 1.468B-3(e).
 
56. All taxes resulting from the tax liabilities of the Settlement Fund shall be
paid solely out of the Settlement Fund.  In all events, Defendants and
Defendants’ Counsel shall have no liability or responsibility whatsoever for
such taxes or the filing of any tax return or other document with the Internal
Revenue Service or any other state or local taxing authority.  In the event any
taxes, interest or penalties, of any kind whatsoever, including, but not limited
to, any taxes payable by reason of indemnification or with respect to any tax
filings the Settlement Fund makes or is obligated to make, are owed by any of
the Defendants on any earnings on the funds on deposit in the Settlement Fund
Escrow Account, such amounts shall also be paid out of the Settlement Fund.  Any
taxes or tax expenses owed on any earnings on the Settlement Fund prior to its
transfer to the Settlement Fund Escrow Account shall be the sole responsibility
of the entities that make the deposit.  Neither the Settlement Fund nor the
Defendants shall be responsible for any taxes owed by Class Plaintiffs or any
Class members as a result of any distributions to them out of the Settlement
Fund.
 
IV. NOTICE TO THE CLASS AND
 
COMMUNICATIONS WITH CLASS MEMBERS
 
A.  
Overview – Class Notice Package

 
57. Subject to the requirements of any orders entered by the Court, and no later
than 10 days after the Preliminary Approval Date, Defendants shall cause the
Settlement Administrator to send a Class Notice Package by first-class mail  to
the last known address of each reasonably identifiable person and entity in the
Class and, in cases of pending litigation against Defendants relating to the
Released Claims, also to any legal counsel (other than Plaintiffs’ Counsel)
known by Defendants as of the Preliminary Approval Date to represent such a
person or entity.  The Class Notice Package shall include:
 
 
5

--------------------------------------------------------------------------------

 
a.  
a cover letter; and

 
b.  
the Class Notice described below.

 
58. The mailing of a Class Notice Package to a person or entity that is not in
the Class, as defined herein, shall not render such person or entity a part of
the Class or otherwise entitle such person to participate in this Settlement.
 
B.  
Class Notice

 
59. Each Class Notice Package shall contain a Class Notice, which shall:
 
a.  
contain a short, plain statement of the background of the Actions and the
proposed Settlement;

 
b.  
describe the category of persons and entities in the Settlement Class and inform
such persons and entities that, if they do not exclude themselves from the
Class, they may be eligible to receive relief under the proposed Settlement;

 
c.  
describe the proposed Settlement Relief;

 
d.  
explain the impact of the proposed Settlement on the pending Actions;

 
e.  
describe the effect of the release included in the proposed Settlement;

 
f.  
explain that a Class Member may exclude himself or herself from the Class by
submitting a written exclusion request postmarked no later than 30 days after
the Notice Date;

 
g.  
explain that a Class Member who has not submitted a written request for
exclusion may, if he or she desires, object to the proposed Settlement by
submitting to the Settlement Administrator, the Court, and Parties’ Counsel a
written statement of objections postmarked no later than 30 days after the
Notice Date;

 
h.  
explain that a Class Member who has filed and served a written objection to the
proposed Settlement may appear at the Fairness Hearing, either personally or
through counsel, provided that notice of the intention to appear must be mailed
to the Settlement Administrator, the Court, and Parties’ Counsel and postmarked
no later than 30 days after the Notice Date;

 
i.  
explain that any judgment entered in the Actions whether favorable or
unfavorable to the Class, shall include, and be binding on, all Class Members,
even if they have objected to the proposed Settlement and even if they have any
other claim, lawsuit, or proceeding pending against Defendants relating to the
2010 and 2011 Adjustments;

 
j.  
explain that a Class Member should consult their own tax advisors regarding the
tax consequences of the proposed Settlement, including but not limited to, any
payments, credits, and payment periods provided hereunder, and any tax reporting
obligations they may have with respect thereto;

 
k.  
state that any relief to Class Members is contingent on the Court’s final
approval of the proposed Settlement; and

 
l.  
explain the provisions of this Agreement relating to attorneys’ fees, expenses,
and costs including those in Section VIII, and explain that individual
Settlement Class Members will be responsible themselves for the fees and costs
of any persons they may retain to represent them for any reason, including, but
not limited to, counsel retained in connection with the Fairness Hearing.

 
60. The Class Notice shall conform to the manner and form agreed on by the
Parties and approved by the Court.  The form of the Class Notice agreed on by
the Parties is attached hereto as Exhibit A.
 
C.  
Address Verification; Re-mailing

 
61. Prior to the mailing of the Class Notice, the mailing list for the Class
Notice shall be run through the U.S. Postal Service’s National Change of Address
Database for verification and correction of addresses to attempt to reduce the
number of returned mail items.  In the case of Class Notices undelivered and
returned by the U.S. Postal Service, the Settlement Administrator
shall:  (1) re-mail any Class Notice so returned with a forwarding address, and
(2) make reasonable efforts to attempt to find an address for any returned Class
Notice that does not include a forwarding address, or retain a commercial
address verification service selected by the Settlement Administrator for this
purpose.  The Settlement Administrator shall re-mail the Class Notice to every
person and entity in the Class for which it or the address research service
provides an updated address.
 
 
6

--------------------------------------------------------------------------------

 
D.  
Notice Under the Class Action Fairness Act

 
62. Within ten (10) days following the filing of this Agreement with the Court,
Defendants shall serve notices of the proposed Settlement upon the appropriate
officials in compliance with the requirements of the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1715.  The identities of such officials and the content of
the materials shall be mutually agreeable to the Parties.  Exemplar CAFA notices
are attached as Exhibit C.
 
E.  
Settlement Administrator

 
63. Tasks to be performed by the Settlement Administrator shall include:
 
a.  
making reasonable efforts to verify the mailing list for the Class Notice prior
to the mailing of the Class Notice;

 
b.  
preparing and mailing the Class Notice;

 
c.  
handling returned mail, address investigation, and re-mailings;

 
d.  
receiving requests for exclusion and objections, providing copies of such items
to Parties’ Counsel, and giving notice of or requesting any required cures or
clarifications as deemed necessary by the Settlement Administrator, or as
directed jointly by Parties’ Counsel;

 
e.  
receiving any other written correspondence or communication concerning the
Settlement from persons and entities in the Class, providing copies of such
correspondence to Parties’ Counsel, and sending any responses to such
correspondence and communications as directed by Plaintiffs’ Counsel;

 
f.  
making any additional mailings required by this Agreement; and

 
g.  
other tasks agreed on by Plaintiffs’ Counsel and Defendants’ Counsel.

 
64. The reasonable fees and expenses of the Settlement Administrator shall be
paid from the Settlement Fund if the Settlement is approved by the Court or by
Defendants if the Settlement is not approved.
 
F.  
Communication With Class Members, Claimants, And Policyholders

 
65. Defendants shall not be privy to or respond to inquiries between Class
Members and their counsel (including Plaintiffs’ Counsel).  However, Defendants
reserve the right to communicate with, and to respond to inquiries directed to
them from insureds, beneficiaries, policyholders and Class Members, orally
and/or in writing, regarding matters not involving the Action or the Settlement
in the normal course of administering the Policies or otherwise in the ordinary
course of business, and may do so through any appropriate agents or
agencies.  If, however, Defendants receive any inquiry from a Class Member
specifically relating to the Action or the Settlement, Defendants shall refer
the Class Member to the Settlement Administrator or Plaintiffs’ Counsel, as
Defendants deem appropriate.  Nothing in this paragraph shall preclude
Defendants’ Counsel or Defendants from communicating with attorneys representing
any Plaintiffs.
 
66. Plaintiffs’ Counsel shall provide responses to inquiries received by the
Settlement Administrator from persons and entities in the Settlement Class,
subject to review and comment by Defendants’ Counsel should Plaintiffs’ Counsel
deem Defendants’ Counsel review and comment to be necessary.
 
67. Defendants may continue to process and respond to insured, beneficiary or
policyholder complaints, including complaints submitted to Defendants by
regulators, notwithstanding that some complaints may originate with Class
Members and may concern claims relating to Class Policies that otherwise could
be eligible for relief under the Settlement; provided however, that, after the
Class Notice mailing and before the implementation of Settlement Relief for a
particular Class Policy, any offer of relief by Defendants in response to any
such complaint concerning such Class Policy shall be accompanied by a
description of the proposed Settlement and a statement explaining to the Class
Member that acceptance of Defendants’ offer may bar or otherwise affect the
Class Member’s rights to participate in the proposed Settlement.  If Defendants
make an offer of relief in response to any such written complaint after the
Class Notice is mailed and before the implementation of Settlement Relief for
the subject Class Policy, and the offer of relief differs from the Settlement
Relief, a copy of the written complaint and Defendants’ offer of relief shall be
provided to Plaintiffs’ Counsel.
 
V. REQUESTS FOR EXCLUSION
 
68. Any Class Member that wishes to be excluded from the Settlement Class must
submit to the Settlement Administrator a written request for exclusion sent by
U.S. mail and postmarked no later than 30 days from the Notice Date.  A list
reflecting all valid requests for exclusion shall be filed with the Court at or
before the Fairness Hearing.
 
 
7

--------------------------------------------------------------------------------

 
69. Exclusion requests must clearly state that the Class Member desires to be
excluded from the Settlement Class, must identify the Class Policy(ies) to be
excluded, and must be signed by such person or entity or by a person providing a
valid power of attorney to act on behalf of such person or entity. If there are
multiple Owners of a Class Policy (such as spouses), all Owners must sign or the
signatory must have a valid power of attorney to act on behalf of all Owners.
 
70. An Owner of multiple Class Policies cannot exclude less than all Class
Policies owned.  An Owner who owns multiple Class Policies in a representative
or agency capacity (such as a trustee, securities intermediary, or other similar
agency) for more than one principal, may request to exclude Class Policies from
the Settlement held on behalf of one principal while participating in the
Settlement with respect to Class Policies held by other principals.  A
representative Owner may not request to exclude less than all policies held on
behalf of any single principal; in other words, the party holding the ultimate
economic interest in multiple Class Policies must choose to be a part of the
Settlement Class or excluded from the Settlement Class for all such Class
Policies.
 
71. The Settlement Administrator shall maintain the Post Office Box to which
exclusion requests are required to be sent, monitor exclusion requests for
accuracy and completeness, request any needed clarifications, and provide copies
of all such materials to Plaintiffs’ Counsel and Defendants’ Counsel.
 
72. Every Class Member that does not file a timely written request for exclusion
in accordance with this Section V shall be bound by all subsequent proceedings,
orders, and judgments in this Action, even if such person or entity has any
litigation, arbitration, regulatory complaint, or other legal proceeding
pending, or subsequently initiates any litigation, arbitration, regulatory
complaint, or other legal proceeding, against any Defendant(s) or Releasee(s)
relating to a Policy and the claims and transactions released in the Actions
pursuant to this Settlement.
 
73. Exclusions or “opt-outs” will be measured based on the proportion of
additional COI charges collected (compared against the COI charges that would
have been collected under the pre-adjustment COI rates) through March 31, 2015
for the Policies subject to the opt-out as compared to all the Policies in the
Settlement Class (e.g., if the additional COI charges paid by Owner A
represented 5% of the total additional COI paid by the Settlement Class, Owner
A’s decision to validly opt-out would reduce the Settlement Fund by 5%).  Any
disputes regarding the reduction of the Settlement Fund shall first be presented
to the Mediator for potential resolution.
 
VI. OBJECTIONS TO THE SETTLEMENT
 
74. Any Class Member that has not filed a timely written request for exclusion
and that wishes to object to the fairness, reasonableness, or adequacy of this
Agreement or the proposed Settlement must submit to the Court, the Settlement
Administrator, and Parties’ Counsel a statement of objection, postmarked no
later than 30 days after the Notice Date.  Each such statement of objection
must: (1) set forth the Settlement Class Member’s full name, current address,
telephone number, and applicable Class Policy number(s); (2) state that the
Settlement Class Member objects to the Settlement, in whole or in part; (3) set
forth a statement of the legal and factual basis for the objection; and (4) be
accompanied by copies of any and all documents that the objecting Settlement
Class Member has and will submit in support of his/her position.  A Settlement
Class Member who does not submit a timely objection in accordance with this
Settlement Agreement and the Class Notice, and as otherwise ordered by the
Court, shall not be treated as having filed a valid objection to the
Settlement.  The Class Notice shall inform the Class of this requirement.  The
Settlement Administrator will immediately provide complete copies of any such
objections it receives to Parties’ Counsel.  Parties’ Counsel will ensure that
copies of all such timely objections are filed with the Clerk prior to the
Fairness Hearing, so that the Court may appropriately consider them.  Settlement
Class Members may so object either on their own or through an attorney hired at
their own expense.  If a Settlement Class Member hires an attorney to represent
him or her, the attorney must (i) file a notice of appearance with the Clerk of
the Court no later than 14 days before the Fairness Hearing, and (ii) send a
copy of the same to Plaintiffs’ Counsel and counsel for Defendants by U.S. mail
postmarked no later than 14 days before the date of the Fairness Hearing.
 
75. Any Settlement Class Member who timely files and serves a written objection,
as described in Paragraph 74, may appear at the Fairness Hearing, either in
person or through a personal attorney hired at the Settlement Class Member’s
expense, to object to the fairness, reasonableness, or adequacy of this
Agreement or the proposed Settlement, or to the Stipulated Fees and Costs,
provided that notice of the intention to appear and object is given as specified
in this paragraph.  Settlement Class Members or their attorneys who intend to
make an appearance at the Fairness Hearing must send a notice of intention to
appear, by U.S. mail postmarked no later than 14 days before the date of the
Fairness Hearing, to Plaintiffs’ Counsel and Defendants’ Counsel, and file said
notice with the Court no later than 14 days before the date of the Fairness
Hearing.  A Class Member who appears at the Fairness Hearing will be permitted
to argue only those matters that were set forth in a written objection filed by
such Class Member in accordance with Paragraph 74.  No Class Member shall be
permitted to raise matters at the Fairness Hearing that the Class Member could
have raised in such a written objection, but failed to do so, and all objections
to the Settlement that are not set forth in such a written objection are deemed
waived.  Any Settlement Class Member who fails to comply with the applicable
provisions of this Agreement and the Class Notice, and as otherwise ordered by
the Court, shall be barred from appearing at the Fairness Hearing.
 
76. Any Settlement Class Member who fails to comply with the provisions of the
preceding paragraphs of this Section VI shall waive and forfeit any and all
rights he or she may have to appear separately and/or object, and shall be bound
by all the terms of this Agreement and by all proceedings, orders, and judgments
in the Action.
 
77. A Settlement Class Member’s objection to the Settlement shall not affect his
or her rights to Settlement Relief.
 
78. The Parties may serve and file responses to written objections any time
prior to the Fairness Hearing, or as otherwise directed by the Court.
 
 
8

--------------------------------------------------------------------------------

 
VII. RELEASE AND WAIVER
 
79. In consideration of the promises and covenants of settlement between and
among the Parties and as further contained in this Settlement Agreement
(including but not limited to, the consideration to the Settlement Class
Members), the Releasors hereby expressly release and discharge the Releasees
from and against any and all claims, causes of action, debts, liabilities,
damages, restitution, equitable, legal and administrative relief, known and
unknown, at law or in equity, whether brought directly or indirectly, including
any further claim to recovery or relief as a result of actions by any state or
federal government agencies, arising out of or relating to any and all matters
concerning the COI rates and COI charges assessed in the past or in the future
by Defendants as a result of the 2010 Adjustment or 2011 Adjustment, including,
but not limited to (a) the decision to adjust COI rates as part of the 2010
Adjustment or 2011 Adjustment, including the design, development, and
implementation of the COI rates that were the subject of the 2010 and 2011
Adjustments and the prior and ongoing use of the Funding Ratio as part of the
2010 Adjustment; (b) any payments made in the past or future as a result of the
2010 Adjustment or 2011 Adjustment; (c) the marketing or sale of any Policy in
connection with claims relating the 2010 Adjustment or 2011 Adjustment; (d) the
determination of the class subject to the 2010 Adjustment and 2011 Adjustment
including without limitation any alleged targeting of or discrimination against
life settlement investors or under any consumer protection laws or regulations
in connection with the 2010 Adjustment or 2011 Adjustment; and (e) any and all
matters concerning or relating to this Settlement (including, without
limitation, the award and/or implementation of any Settlement Relief with
respect to a Policy), except matters concerning or relating to the enforcement
of the Settlement provisions (collectively the “Released Claims”).  This release
does not include any future COI rate adjustments assessed by Defendants, except
as described in this paragraph and Paragraph 51.b.  Notwithstanding the
foregoing, for purposes of clarification only, the Releasors are not releasing
claims arising from any failure by Defendants to pay future death benefits owed
under a subject policy.
 
80. Releasors hereby expressly further agree that they shall not now or
hereafter institute, maintain, assert, join, or participate in, either directly
or indirectly, on their own behalf, on behalf of a class, or on behalf of any
other person or entity, any action or proceeding of any kind against the
Releasees asserting Released Claims.
 
81. Nothing in this Release shall be deemed to alter the Class Policies’
contractual terms, except to the extent such are altered or affected by the
award and/or implementation of Settlement Relief under this Agreement.
 
82. In connection with this Release, Releasors acknowledge that they are aware
that they may hereafter discover claims or damages presently unknown or
unsuspected, or facts in addition to or different from those which they now know
or believe to be true, with respect to the Released Claims.  Nevertheless,
Releasors understand and agree that this Release is, and is intended to be, a
broad release of the Releasees with respect to the Released Claims, and
Plaintiffs agree that this Release fully, finally, and forever shall settle and
release all claims and causes of action whatsoever, known or unknown, and which
now exist, hereafter may exist, or might have existed (whether or not previously
or currently asserted in any action or proceeding) with respect to the Released
Claims.
 
83. RELEASORS EXPRESSLY UNDERSTAND THAT SECTION 1542 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA PROVIDES:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
TO THE EXTENT THAT CALIFORNIA OR OTHER SIMILAR FEDERAL OR STATE LAW MAY APPLY
(BECAUSE OF OR NOTWITHSTANDING THE PARTIES’ CHOICE OF LAW IN THIS AGREEMENT),
RELEASORS HEREBY AGREE THAT THE PROVISIONS OF SECTION 1542 AND ALL SIMILAR
FEDERAL OR STATE LAWS, RIGHTS, RULES, OR LEGAL PRINCIPLES, TO THE EXTENT THEY
ARE FOUND TO BE APPLICABLE HEREIN, ARE HEREBY KNOWINGLY AND VOLUNTARILY WAIVED
AND RELINQUISHED BY RELEASORS, AND RELEASORS HEREBY AGREE THAT THIS IS AN
ESSENTIAL TERM OF THE RELEASE.
 
84. Nothing in this Release shall preclude any action to enforce the terms of
this Agreement.
 
85. Plaintiffs and Defendants hereby agree and acknowledge that the provisions
of this Section VII together constitute an essential term of the Agreement.
 
86. Plaintiffs and Defendants expressly agree that the provisions of this
Section VII shall be, and may be raised as, a complete defense to and will
preclude any action or proceeding encompassed by the release of Releasees
herein.
 
87. It is the intention of the Named Plaintiffs, on behalf of themselves and the
Settlement Class Members, in executing this Release to fully, finally, and
forever settle and release all Released Claims released under this Section VII.
 
 
9

--------------------------------------------------------------------------------

 
VIII. ATTORNEYS’ FEES AND EXPENSES
AND CLASS REPRESENTATIVE AWARDS
 
88. Only after agreeing to the principal terms set forth in this Agreement did
Plaintiffs’ Counsel and Defendants’ Counsel engage in negotiations relating to
attorneys’ fees and expenses.  These discussions were aided by the assistance of
the Mediator.
 
89. For the Settlement Fund provided to the Settlement Class, Defendants agree
not to oppose any application for the award of attorneys’ fees of up to and
including 33% from the Settlement Fund, reimbursement of costs, and incentive
awards, as described herein.
 
90. Defendants also agree to pay, subject to Court approval, an additional $6
million to Class Counsel for, amongst other things, the COI rate freeze increase
and additional non-monetary relief and policy validity provided to the
Settlement Class.  Within thirty (30) days after the Preliminary Approval Date,
Defendants shall deposit $6 million into an interest-bearing escrow account
(“Attorneys’ Fees Escrow Account”), to be kept separate and apart from the
Settlement Fund Escrow Account, which shall be (a)  established with a financial
institution or institutions designated by Plaintiffs’ Counsel, subject to the
approval of Defendants, such approval not to be unreasonably withheld, and
(c) maintained by the Escrow Agent in accordance with the terms and conditions
of an escrow agreement as agreed to by Plaintiffs’ Counsel and Defendants’
Counsel. This cash payment is in addition to the Settlement Fund and shall not
be paid from the Settlement Fund, nor shall such amount be reduced based on
opt-outs or exclusions by Settlement Class Members.  This cash payment shall be
used to pay the first $6 million of the total amount of all attorneys’ fees and
costs awarded by the Court, and shall not revert to Defendants except as
discussed in Paragraph 91.
 
91. If the District Court enters a Final Order and Judgment approving this
Settlement, then not later than five (5) calendar days after the Final Approval
Date, Defendants shall cause any attorneys’ fees and costs approved by the
Court  (the “Fees and Costs Reimbursement”) to be paid to Class Counsel.  If
this Agreement is terminated pursuant to Section X, then within five (5)
calendar days after such termination the entire aggregate balance(s) held in the
Attorneys’ Fees Escrow Account shall be withdrawn therefrom and returned to, or
otherwise transferred as directed by, Defendants.  In any event, if the Court
denies the Parties’ motion for final approval of the Settlement or if the
District Court’s approval is reversed on appeal, then within five (5) calendar
days after such occurrence, then any funds already distributed to Plaintiffs’
Counsel shall be returned to, or otherwise transferred as directed by,
Defendants.  If the Fees and Costs Reimbursement is less than the amount in the
Attorneys’ Fees Escrow Account, then within five (5) calendar days after the
date of the Court’s order denying such motion, the remaining balance(s) in the
Attorneys’ Fees Escrow Account(s) shall be withdrawn therefrom and returned to,
or otherwise transferred as directed by, Defendants.  The escrow agreement(s)
shall be consistent with this paragraph, and the actions of the Parties and
Parties’ Counsel in respect of the escrow agreement(s) shall comply with this
paragraph.
 
92. The Escrow Agent shall invest funds in the Attorneys’ Fees Escrow Account in
instruments backed by the full faith and credit of the United States Government
(or a mutual fund invested solely in such instruments), or deposit some or all
of the funds in non-interest-bearing transaction accounts that are fully insured
by the Federal Deposit Insurance Corporation (“FDIC”) in amounts that are up to
the limit of FDIC insurance.  Defendants and Defendants’ Counsel shall have no
responsibility for, interest in, or liability whatsoever with respect to
investment decisions executed by the Escrow Agent.  All risks related to the
investment of the funds in the Attorneys’ Fees Escrow Account shall be born
solely by the funds in the Attorneys’ Fees Escrow Account.
 
93. After the required funds have been paid into the Attorneys’ Fees Escrow
Account, the parties hereto agree that the payment is intended to be a Qualified
Settlement Fund within the meaning of Treasury Regulation § 1.468B-1 and shall
be treated as a Qualified Settlement Fund from the earliest date possible, and
agree to any relation-back election required to treat the Attorneys’ Fees Escrow
Account as a Qualified Settlement Fund from the earliest date
possible.  Defendants’ Counsel agree to provide promptly to the Escrow Agents
the statement described in Treasury Regulation § 1.468B-3(e).
 
94. All taxes resulting from the tax liabilities of the funds in the Attorneys’
Fees Escrow Account shall be paid solely out of the funds in the Attorneys’ Fees
Escrow Account.  In all events, Defendants and Defendants’ Counsel shall have no
liability or responsibility whatsoever for such taxes or the filing of any tax
return or other document with the Internal Revenue Service or any other state or
local taxing authority.  In the event any taxes, interest or penalties, of any
kind whatsoever, including, but not limited to, any taxes payable by reason of
indemnification or with respect to any tax filings the funds in the Attorneys’
Fees Escrow Account makes or is obligated to make, are owed by any of the
Defendants on any earnings on the funds on deposit in the Attorneys’ Fees Escrow
Account, such amounts shall also be paid out of the funds in the Attorneys’ Fees
Escrow Account.  Any taxes or tax expenses owed on any earnings on the funds in
the Attorneys’ Fees Escrow Account prior to their transfer to the Attorneys’
Fees Escrow Account shall be the sole responsibility of the entities that make
the deposit.
95. Plaintiffs’ Counsel will, in their sole discretion, allocate and distribute
the fees and costs that they receive pursuant to this Agreement among
Plaintiffs’ Counsel and any and all other counsel, if
applicable.  Disagreements, if any, between Plaintiffs’ Counsel and any such
other counsel relating to any such fees and costs or the Fees and Costs
Reimbursement, or to their individual shares of any such fees and costs, will
have no impact on the effectiveness or the implementation of this Agreement, nor
will such disagreements increase, modify, or otherwise affect the obligations
imposed upon Defendants by this Agreement.
 
96. As set forth in Section IV.E. herein, the administrative expenses reasonably
incurred after the execution of this Agreement, including:  publication,
printing, and mailing costs of the Class Notice; post-office box rental costs;
processing costs for requests for exclusion; fees of and disbursements to the
independent Settlement Administrator; and administration costs of the Settlement
Relief will be paid from the Settlement Fund, except as described in
Section IV.E with respect to expenses of the Settlement Administrator if the
Settlement is not approved by the Court.  Notwithstanding anything herein, the
amount payable to Plaintiffs’ Counsel pursuant to this Section VIII is the total
amount to which Plaintiffs’ Counsel and any and all other counsel for Plaintiffs
will be entitled to receive from Defendants or the Releasees with respect to the
Settlement, the administration of the Settlement, and all matters described in
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
97. Plaintiffs’ Counsel may petition the Court, and Defendants agree not to
oppose, an application for an award of incentive payments to some or all of the
Named Plaintiffs, depending on the extent of his or her involvement in these
Actions, and the purpose of such an award shall be to compensate Named
Plaintiffs for efforts undertaken by them on behalf of the Settlement
Class.  These incentive payments shall be made to the Named Plaintiffs in
addition to, and shall not diminish or prejudice in any way, any Settlement
Relief which he or she may be eligible to receive. All sums to be paid to any
Named Plaintiff pursuant to this paragraph shall be paid from the Settlement
Fund.
 
98. The attorneys’ fees and expenses awarded shall be set forth in a fee and
expense award separate from the final order and final judgment so that any
appeal of one shall not constitute an appeal of the other.  Any order or
proceedings relating to the attorneys’ fees and expense reimbursement
application, or any appeal from any order related thereto, or reversal or
modification thereof, will not operate to terminate or cancel this Agreement or
delay the Final Approval Date.
 
99. Defendants and Plaintiffs shall not be liable or obligated to pay any fees,
expenses, costs, or disbursements to any person, either directly or indirectly,
in connection with these Actions, this Agreement, or the proposed Settlement,
other than those expressly provided in this Agreement as being payable by such
party.
 
IX. PRELIMINARY AND FINAL APPROVAL AND ORDER OF DISMISSAL
 
100. After the Fairness Hearing, and upon the Court’s approval of this
Agreement, the Parties shall seek from the Court a Final Order and Judgment in a
form agreed to by the Parties.
 
101. The Final Order and Judgment proposed by the Parties shall, among other
things, (1) approve the Agreement as fair, reasonable, and adequate; and
(2) dismiss the Action (including the complaints listed in Section I.A) with
prejudice and on the merits with jurisdiction retained to enforce the terms of
this Agreement.
 
X. MODIFICATION OR TERMINATION OF THIS AGREEMENT
 
102. The terms and provisions of this Agreement may be amended, modified, or
expanded by written agreement of the Parties and approval of the Court; provided
however, the Parties may by agreement effect such amendments, modifications, or
expansions of this Agreement and its implementing documents (including the
Exhibits hereto) without notice to or approval by the Court if such changes are
consistent with the Court’s Final Order and Judgment and do not unreasonably
limit the rights of Class Members under this Agreement.
 
103. The Parties may agree to implement the terms of the Settlement prior to the
Final Settlement Date in accordance with the terms, conditions, dates, and time
periods specified in this Agreement; provided however, that (1)  all related
procedures and matters shall be suspended upon the filing of a Notice of Appeal
of the Final Order and Judgment; and (2) Defendants shall in no event have any
obligation to pay, credit, implement, or otherwise effect any Settlement Relief
prior to the Final Settlement Date, except as otherwise provided herein.
 
104. This Agreement shall terminate at the sole option and discretion of
Defendants or Plaintiffs if:  (1) the Court or the appellate court(s) with
jurisdiction over any appeal taken from the Court, rejects, modifies, or denies
approval of any portion of this Agreement or the proposed Settlement that is
material, including but not limited to, the terms of Settlement Relief, the
findings or conclusions of the Court, the provisions relating to notice, the
definition of the Class or Class Member, and/or the terms of the Release; or
(2) the Court, or any appellate court(s) with jurisdiction over any appeal taken
from the Court, does not enter or completely affirm, or modifies, alters,
narrows or expands, any portion of the Final Order and Judgment, or any of the
Court’s findings of fact or conclusions of law, that is material. The
terminating party must exercise the option to withdraw from and terminate this
Agreement, as provided in this paragraph, in writing no later than 10 days after
receiving notice of the event prompting the termination.  The Parties will be
returned to their positions status quo ante.
 
105. Notwithstanding the preceding paragraph, Plaintiffs may not terminate this
Agreement solely because of the amount of attorneys’ fees and costs reimbursed
by the Court or any appellate court(s).  Defendants, however, may elect to
terminate this Agreement if the amount of attorneys’ fees and costs ordered by
the Court to be payable by Defendants, rather than and excluding all amounts
payable from the Settlement Fund, exceeds $6 million.
 
106. Notwithstanding anything in this Agreement, if the total number of persons
and/or entities in the Class who submit requests for exclusion from the Class,
or on whose behalf requests for such exclusion are submitted, exceeds the number
set forth in the confidential agreement between the Parties executed and
delivered as of the Execution Date, Defendants shall have the option, in their
sole and absolute discretion, to withdraw from the Settlement and terminate this
Agreement in writing no later than 30 days from the close of the exclusion
period or as otherwise agreed by the Parties.
 
107. If an option to withdraw from and terminate this Agreement arises under the
preceding paragraphs in this Section X:  (1) neither Defendants nor Plaintiffs
are required for any reason or under any circumstance to exercise that option;
and (2) any exercise of that option shall be made in good faith.
 
 
11

--------------------------------------------------------------------------------

 
108. If this Agreement is terminated pursuant to the preceding paragraphs in
this Section X, then:
 
a.  
This Agreement shall be null and void and shall have no force or effect, and no
party to this Agreement shall be bound by any of its terms, except for the terms
of this Paragraph 108 in this Section X;

 
b.  
All provisions of this Agreement, and all negotiations, statements, and
proceedings relating to this Agreement, shall be without prejudice to the rights
of Defendants, Named Plaintiffs, or any Class Member, all of whom shall be
restored to their respective positions existing immediately before the execution
of this Agreement;

 
c.  
Releasees, including Defendants, expressly and affirmatively reserve all
defenses, arguments, and motions as to all claims that have been or might later
be asserted in the Actions, including but not limited to, any applicable
statutes of limitation and the argument that the Actions may not be litigated as
a class action;

 
d.  
Plaintiffs, on behalf of themselves and their heirs, assigns, executors,
administrators, beneficiaries, and successors, expressly and affirmatively
reserve and do not waive all motions as to, and arguments in support of, all
claims, causes of actions, or remedies that have been or might later be asserted
in the Actions, including but not limited to, any argument concerning class
certification, equitable tolling, and statutes of limitations;

 
e.  
This Agreement, the fact of its having been made, the negotiations leading to
it, and/or any action taken by a Party or Class Member pursuant to this
Agreement shall not be admissible or entered into evidence for any purpose
whatsoever in any other legal proceeding besides this Action.

 
XI. GENERAL MATTERS AND RESERVATIONS
 
109. The obligation of the Parties to conclude the Settlement is and shall be
contingent on each of the following:
 
a.  
Entry by the Court of the Final Order and Judgment approving the Settlement,
from which the time to appeal has expired or which has remained unmodified after
any appeal(s).

 
b.  
The condition set forth in Paragraph 106.

 
c.  
Any other conditions stated in this Agreement.

 
110. The Parties agree to keep the provision set forth in Paragraph 106
confidential.  In order to comply with any applicable law or regulation,
Defendants may disclose the other terms of the Settlement as necessary in its
public disclosures and press releases or to its rating agencies, regulators or
accountants or to any other person or entity to whom the Parties agree
disclosure may be made.  The Parties further agree that a Party may disseminate
information regarding the proposed Settlement to the public, including to
Defendants’ shareholders, as that Party deems appropriate and reasonably
necessary to adequately inform those requiring notice and as necessary to comply
with applicable law or regulation.
 
111. The Parties and their counsel agree that the Confidential Information made
available to them through the discovery process was made available on the
condition that neither the Parties nor their counsel may disclose it to third
parties except in accordance with the terms of the Consolidated/Second Amended
Stipulated Protective Order Governing the Production and Exchange of
Confidential Information entered in the Action on June 5, 2013 or any other
applicable orders of the Court.
 
112. The Parties and their counsel further agree that their discussions and the
information exchanged in the course of negotiating this Settlement are
confidential under the terms of the mediation agreement signed by the Parties in
connection with the mediation sessions with Professor Eric Green and follow-up
negotiations between the Parties’ Counsel.  Such exchanged information was made
available on the condition that neither the Parties nor their counsel may
disclose it to third parties (other than experts or consultants retained by the
Parties in connection with the Action), that it not be the subject of public
comment, and that it not be publicly disclosed or used by the Parties or their
counsel in any way in the Action should it not settle, or in any other
proceeding; provided however, that nothing contained herein shall prohibit the
Parties from seeking such information through formal discovery if not previously
requested through formal discovery or from referring to the existence of such
information in connection with the Settlement of the Action.
 
113. The Parties will attempt to resolve any disputes that may arise concerning
the interpretation of this Agreement in good faith.  The Parties agree to
mediate any disputes regarding the interpretation of this Agreement or Exhibits
attached hereto with the Mediator prior to seeking Court involvement.  If the
Parties fail to resolve the dispute after mediation, the Court retains
jurisdiction to resolve such disputes.
 
114. Unless Plaintiffs’ Counsel and Defendants agree to an extension of this
deadline, within 60 days after the Final Settlement Date, Plaintiffs and their
counsel shall either destroy or return to counsel for Defendants all documents
(and all copies of such documents in whatever form made or maintained) produced
by Defendants in this Action and the transcripts of any and all statements,
interviews, and depositions provided by any Defendants or their current or
former officers, employees, or agents, and any exhibits to those statements,
interviews, and depositions.  If any such documents and materials are destroyed
in lieu of return to counsel for Defendants, Plaintiffs’ Counsel shall deliver
to counsel for Defendants an affidavit to the effect that such documents and
materials have been destroyed and identifying the destroyed documents and
materials. Defendants and their counsel shall do the same for all such documents
produced by Plaintiffs in this Action.
 
 
12

--------------------------------------------------------------------------------

 
115. Notwithstanding the foregoing, the Parties’ Counsel may retain:
 
a.  
copies of all pleadings, motions, briefs, and other materials filed with or
submitted to the Court in this Action, including all exhibits to such pleadings,
motions, briefs, and other submissions;

 
b.  
copies of transcripts of the depositions taken in this Action of witnesses
represented by the Parties’ Counsel, including all exhibits to such deposition
transcripts; and

 
c.  
copies of all expert reports produced in this Action, including all exhibits and
other materials produced in connection with such expert reports.

 
116. By execution of this Agreement, Defendants do not intend to release any
claim against any insurer for any cost or expense hereunder, including but not
limited to, attorneys’ fees and costs.
 
117. Plaintiffs’ Counsel represent that they:  (1) are authorized to enter into
this Agreement on behalf of Plaintiffs, and (2) are seeking to protect the
interests of the Class.
 
118. Named Plaintiffs represent and certify that:  (1) they have agreed to serve
as representatives of the Class proposed to be certified for settlement purposes
herein; (2) they remain willing, able, and ready to perform all of the duties
and obligations of a representative of the Class; (3) they are familiar with the
allegations in their respective Actions, including the complaints, or have had
the contents of such allegations described or conveyed to them; (4) they have
consulted with Plaintiffs’ Counsel about their respective Actions (including
discovery conducted in the Action), this Agreement, and the obligations of a
representative of the Class; (5) they have authorized Plaintiffs’ Counsel to
execute this Agreement on their behalf; and (6) they shall remain and serve as a
representative of the Class until the terms of this Agreement are effectuated
and fully implemented, this Agreement is terminated in accordance with its
terms, or, with respect to an individual Named Plaintiff, the Court at any time
determines that said Named Plaintiff cannot represent the Class.
 
119. Counsel for Defendants represent that they are authorized to enter into
this Agreement on behalf of Defendants.
 
120. This Agreement, including the Exhibits hereto, which are an integral part
of this Agreement, sets forth the entire agreement among the Parties with
respect to its subject matter, and it may not be altered or modified except by
written instrument executed by all Parties’ Counsel.  The Parties expressly
acknowledge that no other agreements, arrangements, or understandings not
expressed or referred to in this Agreement exist among or between them.
 
121. This Agreement and any ancillary agreements shall be governed by and
interpreted in accordance with the laws of the State of New York, without
reference to its choice of law or conflict of laws rules.
 
122. Any action to enforce this Agreement shall be commenced and maintained only
in the Court.
 
123. Whenever this Agreement requires or contemplates that one Party shall or
may give notice to the other, notice shall be provided by e-mail and/or next-day
(excluding Saturday and Sunday) express delivery service as follows:
 

  a.
If to Defendants, then to:
    Thomas A. Hetherington     David T. McDowell     Jarrett E. Ganer    
Edison, McDowell & Hetherington LLP
   
3200 Southwest Freeway, Suite 2100
    Houston, TX 77027     Tel: 713-337-5580     Fax: 713-337-8850     E-mail:
tom.hetherington@emhllp.com       david.mcdowell@emhllp.com      
jarrett.ganer@emhllp.com

 
 
13

--------------------------------------------------------------------------------

 
 

          - and –           Waldemar J. Pflepsen, Jr.     Jason H. Gould    
Carlton Fields Jorden Burt, P.A.     1025 Thomas Jefferson Street, NW     Suite
400 East     Washington, DC 20007     Tel: 202-965-8100     Fax: 202-965-8104  
  E-mail: wpflepsen@cfjblaw.com       jgould@cfjblaw.com           b.
If to Plaintiffs, then to:
    Steven G. Sklaver     Frances S. Lewis     Susman Godfrey L.L.P.     1901
Avenue of the Stars, Suite 950     Los Angeles, CA 90067-6029     Tel:
310-789-3100     Fax: 310-789-3150     E-mail: ssklaver@susmangodfrey.com      
flewis@susmangodfrey.com             - and -           Seth Ard     Susman
Godfrey L.L.P.     560 Lexington Avenue, 15th Floor     New York, NY 10022    
Tel: 212-336-8330     Fax: 212-336-8340     E-mail: sard@susmangodfrey.com

 
124. All time periods set forth herein shall be computed in calendar days unless
otherwise expressly provided.  In computing any period of time prescribed or
allowed by this Agreement or by order of court, the day of the act, event, or
default from which the designated period of time begins to run shall not be
included.  Each other day of the period to be computed shall be included,
including the last day thereof, unless such last day is a Saturday, a Sunday, or
a legal holiday, or, when the act to be done is the filing of a paper in court,
a day on which weather or other conditions have made the office of the Clerk of
the Court inaccessible, in which event the last day of the period shall be the
next day that is not one of the aforementioned days.  As used in this
Paragraph 124, “legal holiday” includes New Year’s Day, Martin Luther King, Jr.
Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day, Christmas Day and any other day appointed as a
holiday by the President or the Congress of the United States.
 
125. The Parties reserve the right to agree between themselves on any reasonable
extensions of time that might be necessary to carry out any of the provisions of
this Agreement.
 
126. The Parties agree that (1) this Agreement is clear and unambiguous, has
been drafted and negotiated by counsel for the Parties at arm’s length, and
shall not be construed more strictly against any of the Parties; and (2) no
parol or other evidence may be offered to explain, construe, contradict, or
clarify the terms of this Agreement, the intent of the Parties or their counsel,
or the circumstances under which this Agreement was made or executed.
 
 
14

--------------------------------------------------------------------------------

 
127. Defendants consider it desirable for the Actions to be settled and
dismissed, because this Settlement will:  (1) provide substantial benefits to
Class Members through processes that provide fair and adequate procedural and
substantive protections both to Class Members and to Defendants; (2) finally put
Plaintiffs’ claims and the underlying matters to rest; and (3) avoid the
substantial expense, burden, and uncertainties associated with the continued
litigation of those claims.  In no event shall this Agreement, any of its
provisions or any negotiations, statements, or court proceedings relating to
them in any way be construed as, offered as, received as, used as, or deemed to
be evidence of any kind in the Actions, any other action, or in any judicial,
administrative, regulatory, or other proceeding, except in a proceeding to
enforce this Agreement.  Without limiting the foregoing, neither this Agreement
nor any related negotiations, statements, or court proceedings shall be
construed as, offered as, received as, used as, or deemed to be evidence or an
adjudication, admission, or concession of any liability or wrongdoing whatsoever
on the part of any person or entity, including, but not limited to, Defendants
or Plaintiffs, or as a waiver by Defendants or Plaintiffs of any applicable
claims or defenses.  Defendants contend that certification of the Class for
litigation purposes would be inappropriate under Federal Rule of Civil Procedure
23.
 
128. Defendants represent, warrant, and covenant, as to the payments made by or
on behalf of Defendants, at the time of such payment that the Defendants made or
caused to be made pursuant to this Agreement, they were not insolvent, nor did
nor will the payment required to be made by or on behalf of Defendants render
Defendants insolvent, within the meaning of and/or for the purposes of the
United States Bankruptcy Code.
 
129. Neither this Agreement nor any of the relief to be offered under the
proposed Settlement shall be interpreted to alter in any way the contractual
terms of any Policy, or to constitute a novation of any Policy, except as
expressly provided by this Agreement or the relief granted in accordance with
the terms of this Agreement.  This Agreement does not, and shall not be deemed
to, create any fiduciary or similar relationship between Defendants and any of
their current, past, or prospective policyholders or contract owners.  This
Agreement does not impose, and shall not be deemed to impose, any fiduciary or
other similar duty on any of Defendants, and Defendants expressly disclaim any
fiduciary or other similar duties.  The duties and obligations assumed by
Defendants as a result of this Agreement are limited to those expressly set
forth in this Agreement.
 
130. Punitive or exemplary damages are not available to any Class Member under
the proposed Settlement described in this Agreement, and none of the proposed
Settlement Relief shall include or constitute, or be deemed to include or
constitute, punitive or exemplary damages.
 
131. No opinion concerning the tax consequences of the proposed Settlement to
any person or entity in the Class is given or will be given by Defendants,
counsel for Defendants, or counsel for Plaintiffs, nor are any representations
or warranties in this regard made by virtue of this Agreement.  The Class Notice
shall direct persons and entities in the Class to consult their own tax advisors
regarding the tax consequences of the proposed Settlement, including the tax
consequences of any payments, credits, and payment periods provided for
hereunder, and any tax reporting obligations they may have with respect
thereto.  The tax obligations of each Class Member, and the determination
thereof, are the sole responsibility of each such person and entity, and it is
understood that the tax consequences of the Settlement may vary depending on the
particular circumstances of each such person and entity.
 
132. The Parties, their successors and assigns, and their attorneys undertake to
implement the terms of this Agreement in good faith, and to use good faith in
resolving any disputes that may arise in the implementation of the terms of this
Agreement.
 
133. The Parties, their successors and assigns, and their attorneys agree to
cooperate fully with one another in seeking court approval of this Agreement and
in preparing all Final Approval papers and to use their commercially reasonable
best efforts to effect the prompt consummation of this Agreement and the
proposed Settlement.
 
134. This Agreement may be signed in counterparts, each of which shall
constitute a duplicate original.
 
[SIGNATURE PAGES FOLLOW]
 
 
15

--------------------------------------------------------------------------------

 
 
STIPULATION OF SETTLEMENT
Case Nos. 11-CV-8405(CM) and 14-CV-8714(CM)
United States District Court for the Southern District of New York
 
APPROVED AS TO FORM:
 
 
By:
 /s/ Steven G. Sklaver  

 
Steven G. Sklaver, Esq.

 
SUSMAN GODFREY L.L.P.



 
COUNSEL FOR PLAINTIFFS AND THE CLASS



 
APPROVED AS TO FORM:
 
 
By:
/s/ Thomas F. A. Hetherington  

 
Thomas F. A. Hetherington, Esq.

 
EDISON MCDOWELL & HETHERINGTON, LLP



COUNSEL FOR DEFENDANTS PHOENIX LIFE INSURANCE COMPANY AND PHL VARIABLE INSURANCE
COMPANY


 
16

--------------------------------------------------------------------------------

 
 
STIPULATION OF SETTLEMENT
Case Nos. 11-CV-8405(CM) and 14-CV-8714(CM)
United States District Court for the Southern District of New York
 
Agreed to this 29th day of May, 2015.
 
By:  /s/ Martin Fleisher
 
MARTIN FLEISHER, AS TRUSTEE OF THE MICHAEL MOSS IRREVOCABLE LIFE INSURANCE TRUST
II, ON BEHALF OF THE MICHAEL MOSS IRREVOCABLE LIFE INSURANCE TRUST II AND THE
CLASS


By: /s/ Jonathan Berck
 
JONATHAN BERCK, AS TRUSTEE OF THE JOHN L. LOEB, JR. INSURANCE TRUST, ON BEHALF
OF THE JOHN L. LOEB, JR. INSURANCE TRUST AND THE CLASS


By:  /s/ Joseph Lichter, as Manager
 
SPRR LLC ON BEHALF OF ITSELF AND THE CLASS


 
17

--------------------------------------------------------------------------------

 
 
STIPULATION OF SETTLEMENT
Case Nos. 11-CV-8405(CM) and 14-CV-8714(CM)
United States District Court for the Southern District of New York
 
Agreed to this 29th day of May, 2015.
 
By:  /s/ James D. Wehr
 
James D. Wehr,
President and Chief Executive Officer
PHOENIX LIFE INSURANCE COMPANY




By:  /s/ James D. Wehr
 
James D. Wehr,
President
PHL VARIABLE INSURANCE COMPANY
 
 
18

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Fleisher et al v. Phoenix Life Insurance Company
SPRR LLC v. PHL Variable Insurance Company


NOTICE OF CLASS ACTION LAWSUIT AND SETTLEMENT


FOR PHOENIX ACCUMULATOR UNIVERSAL LIFE INSURANCE POLICIES


<<NAME>>
<<ADDRESS>>
<<CITY>> <<STATE>> <<ZIP>>
 
Your ID Number is <<RustID>>


Dear <<NAME>>


You have been sent this Notice of Class Action Lawsuit and Settlement (the
“Notice”) because you have been identified as a potential Class Member in the
Settlement of the class action lawsuits, Fleisher et al v. Phoenix Life
Insurance Company and SPRR LLC v. PHL Variable Insurance Company.


Our records indicate that you are the owner, or were the owner at the time of
termination or maturity, of the following Phoenix Accumulator Universal Life
(“PAUL”) insurance policy(ies) or certificate(s) that received notice from
Phoenix that such policy(ies) or certificate(s) was/were subject to a cost of
insurance rate increase in 2010 or 2011:
 

  Policy Number(s):   Name of Insured(s):     [[POLICY NUMBER]]   [[NAME OF
INSURED]]            

 
There is a Settlement involving the adjustments Phoenix made to cost of
insurance rates for certain policyholders in 2010 and 2011 that provides for a
$42.5 million cash payment to be distributed among eligible policies in addition
to certain policy-related guarantees. Phoenix’s records show that you may be
eligible to participate in the Settlement. Please read the enclosed Notice
carefully to understand your rights and obligations under the Settlement.
 
IF YOU HAVE QUESTIONS
PLEASE CALL 1-800-000-0000 OR VISIT WWW.PHOENIXCOISETTLEMENT.COM
 
 
 

--------------------------------------------------------------------------------

 
 
United States District Court for the Southern District of New York


If You Own a
Phoenix Accumulator Universal Life Insurance Policy
Issued between 2004 and 2008,
 
You May be Eligible for a Payment from a Class Action Settlement.


A federal court authorized this notice.  This is not a solicitation from a
lawyer.
You are not being sued.


●  
A Settlement has been reached with Phoenix Life Insurance Company and PHL
Variable Insurance Company in two class action lawsuits about raising the
cost-of-insurance (“COI”) rates on certain policyholders.

 
●  
Generally, the Settlement includes anyone who owns a (or owned a now terminated)
Phoenix Accumulator Universal Life Insurance Policy issued between 2004 and
2008, with a face amount of $1,000,000 or more and an issue age of either 65 and
above or 68 and above, depending on the policy (see Question 6 below).

 
●  
As part of the Settlement, Defendants have agreed not to raise COI rates through
December 31, 2020, and not to challenge the validity of class members’ policies
based on certain grounds (see Question 8 below)

 
●  
As part of the Settlement, certain Class members will be eligible to receive
payment from the $42.5 million cash portion of the Settlement (see Question 8
below).

 
Your legal rights are affected even if you do nothing.  Please read this notice
carefully.
 
Your Legal Rights And Options In This Settlement
   
Do Nothing
Get certain benefits from the Settlement. Give up certain rights to sue.
   
Ask to Be Excluded
Get no benefits from the Settlement. This is the only option that allows you to
participate in any other lawsuit against the Defendants about the claims in this
case.
   
Object
Write to the Court if you don’t like the Settlement.
   
Go to a Hearing
Ask to speak in Court about the fairness of the Settlement.



●  
These rights and options—and the deadlines to exercise them—are explained in
this notice.

 
●  
The Court in charge of this case still has to decide whether to approve the
Settlement.  Payments will only be made if the Court approves the Settlement and
after any appeals are resolved.  Please be patient.

 
 
1

--------------------------------------------------------------------------------

 
 
What This Notice Contains

 
BASIC INFORMATION
  3            
1
Why is there a notice?
               
2
What is this lawsuit about?
               
3
What is a “cost of insurance” rate?
               
4
Why is this a class action?
               
5
Why is there a Settlement?
           
WHO IS PART OF THE SETTLEMENT
  4            
6
Who is included in the Settlement?
               
7
What if I am not sure whether I am included in the Settlement?
           
THE SETTLEMENT BENEFITS
  5            
8
What does the Settlement provide?
               
9
How do I participate in the Settlement? How do I make a claim?
               
10
Will I receive a payment? How much will my payment be?
               
11
When will I receive my payment?
               
12
What am I giving up to stay in the Class?
           
HOW TO RECEIVE A PAYMENT
   7            
13
How can I receive a payment?
           
EXCLUDING YOURSELF FROM THE SETTLEMENT
  7            
14
How do I get out of the Settlement and receive no benefits?
               
15
If I do not exclude myself, can I sue the Defendants for the same thing later?
               
16
If I exclude myself, can I still get a payment?
           
THE LAWYERS REPRESENTING YOU
  8            
17
Do I have a lawyer in the case?
               
18
How will the lawyers be paid?
           
OBJECTING TO THE SETTLEMENT
  8            
19
How do I tell the Court if I do not like the Settlement?
               
20
What is the difference between objecting and asking to be excluded?
           
THE FAIRNESS HEARING
  9            
21
When and where will the Court decide whether to approve the Settlement?
               
22
Do I have to attend the hearing?
               
23
May I speak at the hearing?
           
GETTING MORE INFORMATION
  10            
24
How do I get more information?
   

 
 
2

--------------------------------------------------------------------------------

 
 
Basic Information


1.  Why is there a notice?



A Court authorized this notice because you have a right to know about the
proposed Settlement of these class action lawsuits and about all of your options
before the Court decides whether to give final approval to the Settlement.  This
notice explains the lawsuits, the Settlement, and your legal rights.


Judge Colleen McMahon of the United States District Court for the Southern
District of New York is overseeing these cases.  The two cases in this
litigation are known as Martin Fleisher, as Trustee of the Michael Moss
Irrevocable Life Insurance Trust II, et al. v. Phoenix Life Insurance Company,
Case No. 11-CV-8405(CM) and SPRR LLC, on behalf of itself and all others
similarly situated v. PHL Variable Insurance Company, Case No. 14-CV-8714(CM).
The people who sued are called the “Plaintiffs.”  Phoenix Life Insurance Company
and PHL Variable Insurance Company (collectively, “Phoenix”) are called the
“Defendants.”


The following is only a summary of the Settlement. A full description of the
Settlement is contained in the Settlement Agreement. Nothing in this notice
alters the terms of the Settlement Agreement. A copy of the Settlement Agreement
may be obtained by visiting www.URL.com or by writing Settlement Administrator,
P.O. Box ####, Faribault, MN 55021-###.


If the Court approves the Settlement, the Defendants will provide the Settlement
benefits provided for in the approved Settlement.


2.  What is this lawsuit about?



The lawsuits claim that Phoenix’s decision to raise cost of insurance rates on
certain Phoenix Accumulator Universal Life (“PAUL”) policies beginning in April
2010, and on other PAUL policies beginning in November 2011, was unlawful and in
violation of the terms of the Policies. These complaints further alleged that
Phoenix’s rate increases did not apply uniformly to a class of insureds,
discriminated unfairly between insureds of the same class, and were improperly
designed to recoup past losses. The lawsuits further claimed that Phoenix’s
actions harmed affected policyholders.


The Defendants deny these claims and maintain they did nothing wrong.


3.  What is a “cost of insurance” rate?



PAUL policies are a type of universal life insurance. Universal life insurance
policies typically combine a death benefit component with a savings component,
sometimes called the “policy value.” As PAUL policyholders pay premiums, the
policy value accumulates. PAUL policyholders are not required to pay fixed
monthly premiums so long as the policy value is sufficient to cover the monthly
deductions and expenses called for by the policy. One of the charges included in
the monthly deduction is the “cost of insurance” or “COI” charge. The COI charge
typically represents, in part, Phoenix’s risk of paying the death benefit to the
policy’s beneficiary upon the death of the insured. Each policy’s monthly COI
charge is calculated by multiplying the applicable COI rate against the policy’s
net amount at risk, which is essentially the difference between the policy’s
total face amount and its policy value. At issue in these lawsuits are
adjustments Phoenix made to the COI rates that go into calculating the monthly
COI charge.


4.  Why is this a class action?



In a class action, one or more people called “class representatives” sue on
behalf of themselves and other people with similar claims.  All of these people
together are the “class” or “class members.”  In this case, the Class
Representatives are Martin Fleisher, as Trustee of the Michael Moss Irrevocable
Life Insurance Trust II, Jonathan Berck, as Trustee of the John L. Loeb, Jr.
Insurance Trust, and SPRR LLC. One court resolves the issues for all Class
members, except for those who exclude themselves from the Class.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  Why is there a Settlement?



The Court has not decided in favor of the Plaintiffs or the
Defendants.  Instead, both sides have agreed to a Settlement. The Settlement
provides a method to resolve the claims made in the lawsuits that takes into
consideration the best interest of all involved parties. The Settlement was the
result of extensive, arms-length negotiations between Class Counsel and Phoenix,
with the assistance of an experienced mediator, and is based upon a thorough
examination of the facts and the law gained over years of litigation. By
agreeing to settle, both sides avoid the cost and risk of a trial and appeal,
and the people affected will get a chance to receive compensation.


The Class Representatives and their attorneys believe the Settlement is in the
best interests of the Class. The Settlement does not mean that the Defendants
have conceded they did anything wrong. If the Settlement is approved by the
Court, Class members will be entitled to participate in the Settlement, but they
will not be able to sue Phoenix based upon the adjustments to their policies’
cost of insurance rates that are at issue in the underlying lawsuits, which will
be dismissed.
 
Who Is Part Of The Settlement?


You need to decide whether you are included in the Settlement.


6.  Who is included in the Settlement?



The Class includes the persons who own (or owned as of the date of policy
termination) the PAUL Policies for which Phoenix sent notice that the Policy was
subject to the 2010 Adjustment or 2011 Adjustment (the “Class Policies”). The
2010 Adjustment is the adjustment to COI rates, including the use of the Funding
Ratio, on certain PAUL Series 2(c) and Series 3 policies, insured’s issue age 68
and over, face amount of $1 million and over, beginning on or about April 1,
2010.  For the purposes of clarity, the 2010 Adjustment includes the adjustment
to COI rates for Policies issued in New York originally included in the 2010
Adjustment, including those that began receiving different COI rates on or about
January 1, 2012 due to a revised methodology for applying the COI rate
adjustment for the Policies. The 2011 Adjustment is the adjustment to COI rates
on certain PAUL Series 3(a) policies, insured’s issue age 68 and over, face
amount of $1 million and over, and certain PAUL Series 3(b) and Series 3(c)
policies, insured’s issue age 65 and over, face amount of $1 million and over,
beginning on or about November 1, 2011


Excluded from the Class are any officers, directors, or employees of any
Defendant; the affiliates, legal representatives, attorneys, successors, or
assigns of any Defendant; Class Counsel and their employees; and any judge,
justice, or judicial official presiding over the Actions and the staff and
immediate family of any such judge, justice, or judicial official. .


Also excluded from the Class are the owners of (1) policies that received a
decrease in their COI rates or whose COI rates were unchanged as part of the
2011 Adjustment, (2)  policies for which a prior settlement bars their claim, or
(3) policies that are subject to separate, ongoing legal proceedings as
identified by caption in the Settlement Agreement.


 
4

--------------------------------------------------------------------------------

 


7.  What if I am not sure whether I am included in the Settlement?



If you are not sure whether you are included in the Settlement, you may call
1-800-000-0000 with questions or visit www.[URL].com.  You may also write with
questions to Settlement Administrator, P.O. Box ####, Faribault, MN 55021-###.




The Settlement Benefits


8.  What does the Settlement provide?



The Defendants will pay $42.5 million into a Settlement Fund for eligible Class
members. The Settlement Fund will be reduced proportionally if there are any
opt-outs from the Class (see Question 14 below). After payment of the cost to
administer the Settlement as well as attorney fees and expenses and the payments
to the Class Representative (see Question 18 below), the Settlement
Administrator will distribute the remaining amounts to eligible Class members
(see Question 10 below). No portion of the Settlement Fund will be returned to
the Defendants.


Phoenix has also agreed not to:
 
●  
Implement any new rate increases on Class members’ policies through December 31,
2020.

 
●  
Cancel, void, rescind, or deny a death claim submitted under the Class members’
policies or contest the validity of a policy based on:

 
o  
A lack of valid insurable interest under any applicable law or equitable
principles; or

 
o  
Any misrepresentation made on the application while applying for the policies
(this excludes any misrepresentations made in connection with any past or future
application to reinstate a Policy, and is subject to a two-year contestability
period)

 
o  
This agreement does not prevent Defendants from raising a defense to coverage
under, or seeking to cancel a policy for, nonpayment of premiums.



More details are in a document called the Settlement Agreement, which is
available at www.[URL].com or by writing to Settlement Administrator, P.O. Box
####, Faribault, MN 55021-###.


9.  How do I participate in the Settlement? How do I make a claim?



Class members do not have to do anything to participate in the Settlement. The
Settlement Administrator will calculate the amount that is payable to eligible
Class members (see Question 10 below) and will send out the payment. No claims
need to be filed.


10.  Will I receive a payment? How much will my payment be?



Class members are eligible to receive a cash payment from the Settlement Fund if
they either (1) paid a higher COI rate as a result of the 2010 and 2011
Adjustments than they would have but for the adjustments (a “COI overcharge”) or
(2) lapsed their policy after receiving notice of a COI increase but before ever
paying an overcharge.


After reducing the Settlement Fund for opt-outs, costs, fees, expenses, and the
payments to the Class Representative, the remaining cash will be divided into
two funds: a fund for those who paid a COI overcharge and a fund for those who
lapsed after receiving notice of a COI increase but before ever paying an
overcharge. The fund for such lapsed policies will consist of $2 million, and
the rest of the distributable funds will go to the overcharge fund. Both funds
will then be distributed to Class members on a pro rata (or proportional) basis
as follows:
 
 
5

--------------------------------------------------------------------------------

 
●  
The fund for overcharges will be paid to Class members in proportion to their
share of the overall COI overcharges paid by Class members through March 2015.

 
●  
The fund for eligible lapsed policies will be paid to Class members in
proportion to the amount of premiums each lapsed policyholder paid into their
policies before termination, as compared to the amount paid by all eligible
policyholders.



By definition, no Class member can receive payments from both funds. The actual
amount available for each eligible Class member will not be determined until
after [[Month 00, 2015]] and may not be determined until after the Settlement is
final.


You should consult your own tax advisors regarding the tax consequences of the
proposed Settlement, including any payments you may receive and any tax
reporting obligations you may have as a result.


11.  When will I receive my payment?



Class members who are entitled to payments will receive their payments after the
Court grants final approval to the Settlement and after appeals, if any, are
resolved (see “The Fairness Hearing” below).  If there are appeals, resolving
them can take time.


12.  What am I giving up to stay in the Class?



Unless you exclude yourself from the Settlement, you can’t sue the Defendants
(or certain other released parties included as “Releasees” in the Settlement) or
be part of any other lawsuit against Phoenix about the issues in this
case.  Unless you exclude yourself, all of the decisions by the Court will bind
you. If the Settlement becomes final, you will give up your right to sue the
Defendants for the claims being resolved by this Settlement. You will be
“releasing” the Defendants and all related people as described in Section VII of
the Settlement Agreement.


This release includes all claims that were asserted in the lawsuit, as well as
claims that could have been asserted related to the 2010 and 2011 COI rate
adjustments, including, without limitation, claims, causes of action, debts,
liabilities, damages, restitution, equitable, legal and administrative relief,
known and unknown, at law or in equity, whether brought directly or indirectly,
including any further claim to recovery or relief as a result of actions by any
state or federal government agencies, arising out of or relating to any and all
matters concerning the COI rates and COI charges assessed in the past or in the
future by Defendants as a result of the 2010 Adjustment or 2011 Adjustment. This
release includes but is not limited to (a) the decision to adjust COI rates as
part of the 2010 Adjustment or 2011 Adjustment, including the design,
development, and implementation of the COI rates that were the subject of the
2010 and 2011 Adjustments and the prior and ongoing use of the Funding Ratio as
part of the 2010 Adjustment; (b) any payments made in the past or future as a
result of the 2010 Adjustment or 2011 Adjustment; (c) the marketing or sale of
any Policy in connection with claims relating the 2010 Adjustment or 2011
Adjustment; (d) the determination of the class subject to the 2010 Adjustment
and 2011 Adjustment including without limitation any alleged targeting of or
discrimination against life settlement investors or under any consumer
protection laws or regulations in connection with the 2010 Adjustment or 2011
Adjustment; and (e) any and all matters concerning or relating to this
Settlement (including, without limitation, the award and/or implementation of
any Settlement Relief with respect to a Policy), except matters concerning or
relating to the enforcement of the Settlement provisions.


This release does not include any future COI rate adjustments assessed by
Defendants, except as described in the Settlement Agreement, and does not
include claims arising from any failure by Defendants to pay future death
benefits owed under a subject policy.


 
6

--------------------------------------------------------------------------------

 
Settlement class members expressly waive any and all rights that they may have
under any law that would limit the release to claims actually known or suspected
to exist at the time of the settlement, including the provisions of Section 1542
of the California Civil Code, which provides as follows: “GENERAL RELEASE-CLAIMS
EXTINGUISHED. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.”


The Settlement Agreement is available at www.[URL].com and describes the claims
that you give up if you remain in the Settlement.  If you have any questions you
can talk to the law firms listed in Question 17 for free or you can, of course,
talk to your own lawyer if you have questions about what this means.




How To Receive A Payment


13.  How can I receive a payment?



If you are eligible for a payment under the Settlement, you do not need to do
anything. A check will be mailed directly to you at the same address to which
this Notice was sent.




Excluding Yourself From The Settlement


If you don’t want a payment from this Settlement, and/or you want to keep the
right to sue the Defendants about the issues in this case, then you must take
steps to get out of the Settlement.  This is called excluding yourself—or it is
sometimes referred to as “opting out” of the Class.


14.  How do I get out of the Settlement and receive no benefits?



To exclude yourself, send a letter that says you want to be excluded from the
Settlement in Martin Fleisher, as trustee of the Michael Moss Irrevocable Life
Insurance Trust II, et al. v. Phoenix Life Insurance Company, Case No.
11-CV-8405(CM) and SPRR LLC, on behalf of itself and all others similarly
situated v. PHL Variable Insurance Company, Case No. 14-CV-8714(CM). You are
required to include your name (or the name of the company or entity that owns
the PAUL policy), address, and signature.  You must mail your Exclusion Request
postmarked by Month 00, 2015, to:


Settlement Administrator
 P.O. Box ####
Faribault, MN 55021-###


A request to be excluded from the Class applies to the Class member regardless
of the number of Class Policies he or she owns. An owner of multiple Class
Policies cannot stay in the Class for some policies and be excluded for others.
However, if you own multiple Class Policies in a representative or agency
capacity (such as a trustee, securities intermediary, or other similar agency)
for more than one principal, you may request to exclude Class Policies from the
Settlement held on behalf of one principal while participating in the Settlement
with respect to Class Policies held by other principals.


15.  If I do not exclude myself, can I sue the Defendants for the same thing
later?



No.  Unless you exclude yourself, you give up the right to sue Phoenix
(and certain other released parties included as “Releasees” in the
Settlement) for the claims that this Settlement resolves.


 
7

--------------------------------------------------------------------------------

 
16.  If I exclude myself, can I still get a payment?

 
No.  You will not get a payment if you exclude yourself from the Settlement.




The Lawyers Representing You


17.  Do I have a lawyer in the case?



Yes.  The Court appointed the following as “Class Counsel”:



       
Steven G. Sklaver
Frances S. Lewis
Seth Ard
SUSMAN GODFREY L.L.P.
1901 Avenue of the Stars, Suite 950
Los Angeles, CA 90067
310-789-3100
       



You will not be charged for contacting these lawyers.  If you want to be
represented by your own lawyer, you may hire one at your own expense.


18.  How will the lawyers be paid?



The Court will determine how much Class Counsel will be paid for fees and
expenses. Class Counsel will seek an award for attorneys’ fees of $6 million
for, among other things, the non-monetary benefits conferred, to be paid for by
Phoenix and not from the Settlement Fund, and up to one-third of the Settlement
Fund after any reduction for Class members who opt-out, plus reimbursement of
expenses, to be paid for out of the Settlement Fund. You will not be responsible
for direct payment of Class Counsel’s fees and expenses.


Class Counsel will also request that incentive award payments of up to $25,000
to Martin Fleisher and up to $5,000 each to Jonathan Berck and SPRR, LLC be paid
from the Settlement Fund for their services as representatives on behalf of the
Class.
 
Objecting To The Settlement


19.  How do I tell the Court if I do not like the Settlement?



You can object to the Settlement if you don’t like some part of it.  The Court
will consider your views.  To do so, you must file written objections in these
cases, Martin Fleisher, as Trustee of the Michael Moss Irrevocable Life
Insurance Trust II, et al. v. Phoenix Life Insurance Company, Case No.
11-CV-8405(CM) and SPRR LLC, on behalf of itself and all others similarly
situated v. PHL Variable Insurance Company, Case No. 14-CV-8714(CM). You are
required to include:
 
●  
Your full name, address, telephone number; your signature;

●  
The specific reasons why you object to the settlement;

●  
Whether you plan on appearing at the Fairness Hearing, and

●  
Any legal support or evidence that supports your objection that you wish to
bring to the Court’s attention.

 
 
8

--------------------------------------------------------------------------------

 
 
Mail your objection to these addresses postmarked no later than Month 00, 2015:


Court
 
Class Counsel
 
Defense Counsel
Clerk of the Court
Hon. Colleen McMahon
Courtroom 17C
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
 
Steven G. Sklaver
Frances S. Lewis
Seth Ard
SUSMAN GODFREY L.L.P.
1901 Avenue of the Stars, Suite 950
Los Angeles, CA 90067
310-789-3100
 
 
Thomas A. Hetherington
David T. McDowell
Jarrett E. Ganer
EDISON, MCDOWELL, & HETHERINGTON L.L.P.
3200 Southwest Freeway,
Suite 2100
Houston, TX 77027
713-337-5580
 
Waldemar J. Pflepsen, Jr.
Jason H. Gould
CARLTON FIELDS JORDEN BURT, P.A.
1025 Thomas Jefferson Street, NW
Suite 400 East
Washington, DC  20007
202-965-8100
 



20.  What is the difference between objecting and asking to be excluded?



Objecting is simply telling the Court that you don’t like something about the
Settlement.  You can object only if you don’t exclude yourself from the Class.
Any judgment entered in the Actions will be binding on all Class Members, even
if you have objected to the proposed Settlement.  Excluding yourself is telling
the Court that you don’t want to be part of the Class.  If you exclude yourself,
you have no basis to object because the case no longer affects you.
 
The Fairness Hearing


The Court will hold a hearing to decide whether to approve the Settlement and
any requests for fees and expenses.  You may attend and you may ask to speak,
but you do not have to.


21.  When and where will the Court decide whether to approve the Settlement?



The Court will hold a Fairness Hearing at XX:00 x.m. on Month 00, 2015, at the
United States District Court for the Southern District of New York, Daniel
Patrick Moynihan United States Courthouse, Courtroom 17C, 500 Pearl St., New
York, NY 10007-1312.  The hearing may be moved to a different date or time
without additional notice, so it is a good idea to check www.[URL].com or call
1-800-000-0000.  At this hearing, the Court will consider whether the Settlement
is fair, reasonable, and adequate.  If there are objections, the Court will
consider them and will listen to people who have asked to speak at the
hearing.  The Court may also decide how much to pay and reimburse Class
Counsel.  After the hearing, the Court will decide whether to approve the
Settlement.  We do not know how long these decisions will take.


 
9

--------------------------------------------------------------------------------

 


22.  Do I have to attend the hearing?



No. But, you or your own lawyer is welcome to attend at your expense.  If you
send an objection, you do not have to come to Court to talk about it.  As long
as you mailed your written objection on time, the Court will consider it.


23.  May I speak at the hearing?



You may ask the Court for permission to speak at the Fairness Hearing.  To do
so, you must do two things.  First, you must object to the Settlement in
accordance with the procedures described above under Question 19.  Second, you
must send a letter stating that it is your “Notice of Intention to Appear in
Martin Fleisher, as Trustee of the Michael Moss Irrevocable Life Insurance Trust
II, et al. v. Phoenix Life Insurance Company, Case No. 11-CV-8405(CM) and SPRR
LLC, on behalf of itself and all others similarly situated v. PHL Variable
Insurance Company, Case No. 14-CV-8714(CM).  Be sure to include your name,
address, telephone number, and your signature. Your Notice of Intention to
Appear must be postmarked no later than Month 00, 2015, and must be sent to the
addresses listed in Question 19.
 
Getting More Information


24.  How do I get more information?



This notice summarizes the proposed Settlement.  More details are in the
Settlement Agreement.  You can get a copy of the Settlement Agreement at
www.[URL].com. You also may write with questions to Settlement Administrator, PO
Box ####, Faribault, MN 55021-#### or call the toll-free number, 1-800-000-0000.
 
 
10

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 
 
MARTIN FLEISHER, AS TRUSTEE OF THE MICHAEL MOSS IRREVOCABLE LIFE INSURANCE TRUST
II and JONATHAN BERCK, AS TRUSTEE OF THE JOHN L. LOEB, JR. INSURANCE TRUST, on
behalf of themselves and all others similarly situated,
 
Plaintiff,
 
vs.
 
PHOENIX LIFE INSURANCE COMPANY,
 
Defendant.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
Civil Action No.
11-cv-8405(CM)(JCF)
 
 
 
 
 
 
 




 
 
SPRR LLC, on behalf of itself and all others similarly situated,
 
Plaintiff,
 
vs.
 
PHL VARIABLE INSURANCE CO.,
 
Defendant.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
Civil Action No. 14-cv-8714 (CM)
 
 
 



[PROPOSED] ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT


 
WHEREAS, Class Counsel has applied for an order preliminarily approving the
terms and conditions of the Settlement with Defendants Phoenix Life Insurance
Company and PHL Variable Insurance Company (collectively “Phoenix” or
“Defendants”), as set forth in the Settlement Agreement, dated May 29, 2015
(“Agreement”), together with the Exhibits annexed thereto;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Settlement requires, among other things, that all Released Claims
against Releasees be settled and compromised;
 
WHEREAS, this application is uncontested by Defendants; and
 
WHEREAS, this Court having considered the Agreement and Exhibits annexed
thereto, Class Plaintiffs’ Motion for Preliminary Approval of the Settlement and
all papers filed in support of such motion.
 
NOW, THEREFOR, pursuant to Federal Rule of Civil Procedure 23, it is hereby
ORDERED that:
 
1. The capitalized terms used herein shall have the meanings set forth in the
Agreement.
 
2. The Court preliminarily approves the Settlement as set forth in the
Agreement, including the Releases contained therein, as being fair, reasonable
and adequate to the Class, subject to the right of any Class Member to challenge
the fairness, reasonableness or adequacy of the Agreement and to show cause, if
any exists, why a final judgment dismissing the Action against Defendants, and
ordering the release of the Released Claims against Releasees, should not be
entered after due and adequate notice to the Class as set forth in the Agreement
and after a hearing on final approval.
 
3. The Court finds that the Agreement was entered into at arm’s length by highly
experienced counsel with the assistance of a mediator and is sufficiently within
the range of reasonableness that notice of the Agreement should be given as
provided in the Agreement.
 
4. The Court finds that the proposed distribution plan is sufficiently fair and
reasonable that notice of the distribution plan should be given as provided in
the Notice.
 
 
2

--------------------------------------------------------------------------------

 
 
5. The Court conditionally certifies under Rule 23(b)(3) the following Class for
purposes of the Settlement as to Defendants:
 
 
Owners of PAUL Policies for which Phoenix sent notice that the Policy was
subject to the 2010 Adjustment or 2011 Adjustment (the “Class Policies”).

 
6. Excluded from the Settlement Class are:
 
a. Any officers, directors, or employees of any Defendant; the affiliates, legal
representatives, attorneys, successors, or assigns of any Defendant; Class
Counsel and their employees; and any judge, justice, or judicial official
presiding over the Actions and the staff and immediate family of any such judge,
justice, or judicial official.
 
b.  
Owners of the following Excluded Policies:

 
i. PAUL Policies that received a decrease in their COI rates or whose COI rates
were unchanged as part of the 2011 Adjustment.
 
ii. The confidentially identified Policies for which Phoenix covenants,
represents, and warrants that a prior settlement bars claims.
 
iii. The Policies identified in the Settlement Agreement that are subject to
separate, ongoing legal proceedings.
 
7. The Court finds that the certification of the Class for purposes of the
Settlement as to Defendants is warranted in light of the Settlement because: (i)
the Class is so numerous that joinder is impracticable; (ii) Class Plaintiffs’
claims present common issues that are typical of the Class; (iii) Class
Plaintiffs and Class Plaintiffs’ Counsel will fairly and adequately represent
the Class; and (iv) common issues predominate over any individual issues
affecting the Class Members.  The Court further finds that Class Plaintiffs’
interests are aligned with the interests of all other Class Members.  The Court
also finds that resolution of this action on a class basis for purposes of the
Settlement as to Defendants is superior to other means of resolution.
 
8. The Court hereby appoints Susman Godfrey L.L.P. as counsel to the Class for
purposes of the Settlement, having determined that the requirements of Rule
23(g) of the Federal Rules of Civil Procedure are fully satisfied by this
appointment.
 
9. Class Plaintiffs Martin Fleisher, as Trustee of the Michael Moss Irrevocable
Life Insurance Trust II, Jonathan Berck, as Trustee of the John L. Loeb, Jr.
Insurance Trust, and SPRR LLC, will serve as representatives of the Class for
purposes of the Settlement.
 
10. The Court appoints Rust Consulting, a competent firm, as the Settlement
Administrator.  The Settlement Administrator shall be responsible for receiving
requests for exclusion from the Class Members.  Funds required to pay the
Settlement Administrator may be paid from the Settlement funds as they become
due, as set forth in the Agreement.
 
11. As of the date hereof, all proceedings in the above-captioned actions as to
Defendants shall be stayed and suspended until further order of the Court,
except as may be necessary to implement the Settlement or comply with the terms
of the Agreement.
 
12. The Court approves the proposed Notice Program, including the Long Form
Notices (“Notices”) and the other exhibits, attached as Exhibit A to the
Settlement Agreement and described in the Declaration of Tiffaney Janowicz
(“Janowicz Declaration”).
 
13. The Court finds that the manner of distribution of the Notice set forth in
the Janowicz Declaration constitutes the best practicable notice under the
circumstances as well as valid, due and sufficient notice to the Class and
complies fully with the requirements of Federal Rule of Civil Procedure 23 and
the due process requirements of the United States Constitution.
 
14. Upon entry of the Preliminary Approval Order, Class Counsel shall begin
implementation of the Notice Program as outlined in the Janowicz Declaration.
The Notices shall be mailed to the best or last known address of each reasonably
identifiable person and entity in the Class by first-class mail no later than 10
days after the Preliminary Approval Date, as described in the Agreement.  Class
Counsel shall also provide a copy of the Notice to all persons who request it
and shall post a copy of the Notice on the Internet at the address to be
identified in the Notice.
 
15. The Settlement Administrator shall (a) re-mail any Notices returned by the
U.S. Postal Service with forwarding addresses, (b) research any returned Notices
that do not include a forwarding address, or retain an address research service
selected by the Settlement Administrator to conduct such research and provide
the addresses of any such returned Notices to the address research service as
soon as practicable following receipt.  If a research service is used, the
address research service shall return to the Settlement Administrator, as soon
as is practicable, either an updated address or a statement that, following due
research, it has not been able to update that address; and (ii) the Settlement
Administrator shall re-mail a Class Notice to every person and entity in the
Class for which it or the address research service provides an updated address.
 
 
3

--------------------------------------------------------------------------------

 
 
16. At least ten (10) calendar days before the objection deadline, Class Counsel
shall cause to be filed with the Clerk of this Court an affidavit or declaration
of the person under whose general direction the mailing of the Notice was made,
showing that mailing was made in accordance with this Order.
 
17. Defendants, including agents or other representatives and any other retained
personnel, are hereby authorized to communicate with Class Members concerning
Policy values and the normal administration and servicing of the Policies and to
engage in any other communications within the normal course of Defendants’
business, as described in the Agreement.
 
18. Any member of the Settlement Class may request to be excluded from the
Class. To be effective, written notice must be postmarked no later than 30 days
after the Notice Date as set forth in the Notice (by MONTH, DATE, YEAR), and
must otherwise comply with the requirements set forth in the Notice.  Any Class
Member that does not submit a timely, written request for exclusion from the
Class shall be bound by all proceedings, orders, and judgments in the Actions,
even if such Class Member has previously initiated or subsequently initiates
individual litigation or other proceedings against any Defendant(s) or
Releasee(s) relating to the 2010 and/or 2011 Adjustment.
 
19. Any member of the Settlement Class who does not timely seek exclusion from
the Class and who wishes to object to the terms of the relevant Proposed
Settlement must do so in writing, must mail or deliver copies of such objection
to Counsel for the Settling Parties, the Settlement Administrator, and the Clerk
of the Court postmarked no later than 30 days after Notice Date (by MONTH, DATE,
YEAR), and must otherwise comply with the requirements set forth in the Notice.
 
20. The Court hereby schedules a hearing to occur on ________ 2015, at
________a.m. before the Honorable Colleen McMahon in United States District
Court for the Southern District of New York, Daniel Patrick Moynihan United
States Courthouse, 500 Pearl St., New York, NY 10007-1312, Courtroom 17C, to
determine whether (i) the proposed Settlement as set forth in the Agreement,
should be finally approved as fair, reasonable and adequate pursuant to the
Federal Rule of Civil Procedure 23; (ii) an order approving the Agreement and a
Final Judgment should be entered; (iii) an order approving a proposed
distribution plan should be approved; and (iv) the application of Class Counsel
for an award of attorneys’ fees, expense reimbursements, and incentive awards
(“Fee and Expense Request”) in this matter should be approved.  All papers in
support of any Fee and Expense Request, all papers in support of the proposed
distribution plan, and all papers in support of final approval of the
Settlement, shall be filed no later than twenty-one (21) days before the final
fairness hearing.  No later than seven (7) days before the final fairness
hearing, all relevant reply papers shall be filed and served by the parties to
the action.
 
21. Neither this Order, the Agreement, the Settlement contained therein, nor any
act performed or document executed pursuant to or in furtherance of the
Agreement or Settlement is or may be used as an admission or evidence (i) of the
validity of any claims, alleged wrongdoing or liability of Defendants or (ii) of
any fault or omission of Defendants in any civil, criminal or administrative
proceeding in any court, administrative agency or other tribunal.
 
22. Neither this Order, the Agreement, the Settlement contained therein, nor any
act performed or document executed pursuant to or in furtherance of the
Agreement or Settlement is or may be used as an admission or evidence that the
claims of Class Plaintiffs lacked merit in any proceeding against anyone other
than Defendants in any court, administrative agency or other tribunal.
 
23. In the event that the Agreement is terminated in accordance with its
provisions, the Settlement and all proceedings had in connection therewith shall
be null and void, except insofar as expressly provided to the contrary in the
Agreement, and without prejudice to the status quo ante rights of Class
Plaintiffs, Defendants and the Class Members.
 
24. No later than ten (10) days after the Motion for Preliminary Approval of the
Settlement has been filed with the Court, Defendants will serve the Class Action
Fairness Act (“CAFA”) Notice on the Attorney General of the United States and
the state attorneys general as required by 28 U.S.C. § 1715(b).  Thereafter,
Defendants will serve any supplemental CAFA Notice as appropriate.
 


 
ENTERED this ____ day _____________of 2015.


___________________________________
Colleen McMahon
UNITED STATES DISTRICT JUDGE
 
 
4

--------------------------------------------------------------------------------

 
 
 
Exhibit C
 
 
 

--------------------------------------------------------------------------------

 
 
May 29, 2015
 

Via United States Mail     DRAFT – 5/28/15 The Honorable Loretta E. Lynch      
Attorney General of the United States       Department of Justice       950
Pennsylvania Avenue, NW       Washington, DC 20530      

 
Attention: CAFA Coordinator


Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715


Dear Madam Attorney General:


This notice is sent pursuant to 28 U.S.C. § 1715 of the Class Action Fairness
Act on behalf of defendants Phoenix Life Insurance Company (“Phoenix”) and PHL
Variable Insurance Company (“PHL”) (collectively “Defendants”), relating to the
class actions styled Martin Fleisher, as Trustee of the Michael Moss Irrevocable
Life Insurance Trust II, et al. v. Phoenix Life Insurance Company, Case No.
11-CV-8405(CM), and SPRR LLC, on behalf of itself and all others similarly
situated v. PHL Variable Insurance Company, Case No. 14-CV-8714(CM), pending in
the United States District Court for the Southern District of New York (“the
Court”).  The parties have agreed to a settlement resolving both cases.  On May
29, 2015, Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
Settlement, Preliminarily Certifying a Class for Settlement Purposes, Approving
Form and Manner of Class Notice, and Setting Date for Hearing on Final Approval
and Memorandum in Support Thereof (“Preliminary Approval Motion”) was filed with
the Court in both cases.  The Court has the Preliminary Approval Motions
presently under consideration. There are no hearings currently scheduled.


These actions involve allegations that Defendants’ decision to raise cost of
insurance rates on certain policies beginning in April 2010 and on other
policies beginning in November 2011 was unlawful and in violation of the terms
of the Policies.  These complaints further allege that Defendants’ rate
increases did not apply uniformly to a class of insureds, discriminated unfairly
between insureds of the same class, and were designed to recoup past
losses.  Defendants deny these allegations.


In connection with this notice under 28 U.S.C. § 1715, we enclose herewith a CD
containing the following materials relating to the lawsuits and proposed
settlement thereof (we will provide a paper copy of these materials upon your
request):


●  
Class Action Complaints, and Exhibits thereto

 
●  
Preliminary Approval Motion, and Exhibits thereto, including

 
o  
Settlement Agreement, and Exhibits thereto (Exhibit B to Declaration of Steven
Sklaver in Support of Plaintiffs’ Preliminary Approval Motion)

 
o  
Proposed Settlement Class Notice (Exhibit A to Settlement Agreement)



These and other related materials also are electronically available through the
Court’s PACER service at https://www.pacer.gov/.


The proposed form of Settlement Class Notice explains the proposed settlement
relief and notifies class members, among other things, of their rights to object
to the proposed settlement.  After the Court preliminarily certifies the
contemplated class, class members will be provided notice and an opportunity to
object to the settlement or exclude themselves from the class.


A settlement fund of $42,500,000 will be created.  See Settlement Agreement at
__. The settlement fund will be reduced proportionally for any opt-outs.  Id. at
__.  Additionally, Defendants agree (subject to Court approval) to make a
payment of attorneys’ fees in the amount of $6 million to account for the
nonmonetary relief, among other things, achieved by the settlement.  Id. at
__.  Defendants also agree not to oppose an application by class counsel for an
additional award of attorneys’ fees and costs of up to 33% of the settlement
fund and for incentive awards for the class representatives.  Id. at __.  The
settlement fund will be allocated to class members pursuant to a court-approved
formula.


In addition, the settlement includes certain nonmonetary relief, including that
Defendants will not implement new COI rate increases on the settlement class
through December 31, 2020, and will not contest the validity of any
participating settlement class members’ policies based on an alleged lack of
insurable interest or misrepresentations allegedly made in applying for these
Policies, subject to certain exceptions.


If you have any questions, please feel free to contact me.


Sincerely,


 
Thomas F.A. Hetherington


Attorney for Phoenix Life Insurance Company and PHL Variable Insurance Company


Enclosures


 
 

--------------------------------------------------------------------------------

 
 
May 29, 2015


DRAFT – 5/11/15


Via United States Mail
State Insurance Regulator
Address
 
Attention: CAFA Coordinator


Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715


Dear ____________:


This notice is sent pursuant to 28 U.S.C. § 1715 of the Class Action Fairness
Act on behalf of defendants Phoenix Life Insurance Company (“Phoenix”) and PHL
Variable Insurance Company (“PHL”) (collectively “Defendants”), relating to the
class actions styled Martin Fleisher, as Trustee of the Michael Moss Irrevocable
Life Insurance Trust II, et al. v. Phoenix Life Insurance Company, Case No.
11-CV-8405(CM), and SPRR LLC, on behalf of itself and all others similarly
situated v. PHL Variable Insurance Company, Case No. 14-CV-8714(CM), pending in
the United States District Court for the Southern District of New York (“the
Court”).  The parties have agreed to a settlement resolving both cases.  On May
29, 2015, Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
Settlement, Preliminarily Certifying a Class for Settlement Purposes, Approving
Form and Manner of Class Notice, and Setting Date for Hearing on Final Approval
and Memorandum in Support Thereof (“Preliminary Approval Motion”) was filed with
the Court in both cases.  The Court has the Preliminary Approval Motion
presently under consideration. There are no hearings currently scheduled.


These actions involve allegations that Defendants’ decision to raise cost of
insurance rates on certain policies beginning in April 2010 and on other
policies beginning in November 2011 was unlawful and in violation of the terms
of the Policies.  These complaints further allege that Defendants’ rate
increases did not apply uniformly to a class of insureds, discriminated unfairly
between insureds of the same class, and were designed to recoup past
losses.  Defendants deny these allegations.


In connection with this notice under 28 U.S.C. § 1715, we enclose herewith a CD
containing the following materials relating to the lawsuits and proposed
settlement thereof (we will provide a paper copy of these materials upon your
request):


●  
Class Action Complaints, and Exhibits thereto

 
●  
Preliminary Approval Motion, and Exhibits thereto, including

 
o  
Settlement Agreement, and Exhibits thereto (Exhibit B to Declaration of Steven
Sklaver in Support of Plaintiffs’ Preliminary Approval Motion)

 
o  
Proposed Settlement Class Mailed Notice (Exhibit A to Settlement Agreement)



These and other related materials also are electronically available through the
Court’s PACER service at https://www.pacer.gov/.


The proposed form of Settlement Class Notice explains the proposed settlement
relief and notifies class members, among other things, of their rights to object
to the proposed settlement.  After the Court preliminarily certifies the
contemplated class, class members will be provided notice and an opportunity to
object to the settlement or exclude themselves from the class.


A settlement fund of $42,500,000 will be created.  See Settlement Agreement at
__. The settlement fund will be reduced proportionally for any opt-outs.  Id. at
__.  Additionally, Defendants agree (subject to Court approval) to make a
payment of attorneys’ fees in the amount of $6 million to account for the
nonmonetary relief, among other things, achieved by the settlement.  Id. at
__.  Defendants also agree not to oppose an application by class counsel for an
additional award of attorneys’ fees and costs of up to 33% of the settlement
fund and for incentive awards for the class representatives.  Id. at __.  The
settlement fund will be allocated to class members pursuant to a court-approved
formula.  Pursuant to 28 U.S.C. § 1715(b)(7)(A), a chart is enclosed with this
letter identifying, to the best of Defendants’ current knowledge, all class
members who reside in this State {or District} and an estimated proportionate
share of the claims of these members to the entire settlement.


In addition, the settlement includes certain nonmonetary relief, including that
Defendants will not implement new COI rate increases on the settlement class
through December 31, 2020, and will not, with certain exceptions, contest the
validity of any participating settlement class members’ policies based on an
alleged lack of insurable interest or misrepresentations allegedly made in
applying for these Policies.


If you have any questions, please feel free to contact me.


Sincerely,




 
Thomas F.A. Hetherington


Attorney for Phoenix Life Insurance Company and PHL Variable Insurance Company


Enclosures
 
 
 

--------------------------------------------------------------------------------

 